

Exhibit 10.1
 



$125,000,000


 
CREDIT AGREEMENT
 
among
 
DEALERTRACK HOLDINGS, INC. and
DEALERTRACK CANADA, INC.,
as Borrowers,
 
The Several Lenders from Time to Time Parties Hereto,
 
KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
Dated as of April 20, 2011
 

 
J.P. MORGAN SECURITIES LLC, as Lead Arranger and Bookrunner

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

       
Page
         
SECTION 1.
 
DEFINITIONS
 
1
         
1.1
 
Defined Terms
 
1
1.2
 
Other Definitional Provisions
 
27
1.3
 
Accounting Principles
 
28
1.4
 
Currency Translation
 
28
         
SECTION 2.
 
AMOUNT AND TERMS OF COMMITMENTS
 
29
         
2.1
 
Revolving Commitments
 
29
2.2
 
Procedure for Revolving Loan Borrowing.
 
29
2.3
 
Swingline Commitment
 
30
2.4
 
Procedure for Swingline Borrowing; Refunding of Swingline Loans
 
30
2.5
 
Commitment Fees, etc.
 
31
2.6
 
Termination or Reduction of Revolving Commitments.
 
31
2.7
 
Optional Prepayments
 
32
2.8
 
Conversion and Continuation Options
 
32
2.9
 
Limitations on Eurodollar Tranches and CDOR Rate Tranches
 
33
2.10
 
Interest Rates and Payment Dates
 
33
2.11
 
Computation of Interest and Fees
 
34
2.12
 
Inability to Determine Interest Rate
 
34
2.13
 
Pro Rata Treatment and Payments
 
35
2.14
 
Requirements of Law
 
36
2.15
 
Taxes
 
38
2.16
 
Indemnity.
 
41
2.17
 
Change of Lending Office.
 
41
2.18
 
Replacement of Lenders
 
41
2.19
 
Defaulting Lenders.
 
42
2.20
 
Incremental Facilities
 
43
2.21
 
Foreign Exchange Rate
 
44
         
SECTION 3.
 
LETTERS OF CREDIT
 
45
         
3.1
 
L/C Commitment
 
45
3.2
 
Procedure for Issuance of Letter of Credit
 
45
3.3
 
Fees and Other Charges
 
45
3.4
 
L/C Participations
 
46
3.5
 
Reimbursement Obligation of the Company.
 
47
3.6
 
Obligations Absolute.
 
47
3.7
 
Letter of Credit Payments.
 
47
3.8
 
Applications.
 
47
         
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
 
47
         
4.1
 
Financial Condition.
 
48
4.2
 
No Change.
 
48
4.3
 
Existence; Compliance with Law.
 
48

 
 
 

--------------------------------------------------------------------------------

 


4.4
 
Power; Authorization; Enforceable Obligations.
 
48
4.5
 
No Legal Bar.
 
48
4.6
 
Litigation.
 
49
4.7
 
No Default.
 
49
4.8
 
Ownership of Property; Liens.
 
49
4.9
 
Intellectual Property.
 
49
4.10
 
Taxes.
 
49
4.11
 
Federal Regulations.
 
49
4.12
 
Labor Matters.
 
50
4.13
 
ERISA.
 
50
4.14
 
Investment Company Act; Other Regulations.
 
50
4.15
 
Subsidiaries.
 
50
4.16
 
Use of Proceeds.
 
50
4.17
 
Environmental Matters.
 
50
4.18
 
Accuracy of Information, etc.
 
51
4.19
 
Security Documents
 
52
4.20
 
Solvency.
 
52
4.21
 
Regulation H.
 
52
4.22
 
Canadian Pension Plan and Benefit Plans
 
52
         
SECTION 5.
 
CONDITIONS PRECEDENT
 
53
         
5.1
 
Conditions to Availability
 
53
5.2
 
Conditions to Each Extension of Credit
 
55
         
SECTION 6.
 
AFFIRMATIVE COVENANTS
 
56
         
6.1
 
Financial Statements.
 
56
6.2
 
Certificates; Other Information.
 
56
6.3
 
Payment of Obligations.
 
58
6.4
 
Maintenance of Existence; Compliance.
 
58
6.5
 
Maintenance of Property; Insurance.
 
58
6.6
 
Inspection of Property; Books and Records; Discussions.
 
58
6.7
 
Notices.
 
58
6.8
 
Environmental Laws
 
59
6.9
 
Designation of Subsidiaries.
 
59
6.10
 
Additional Collateral, etc.
 
60
6.11
 
Post-Closing Obligations.
 
62
         
SECTION 7.
 
NEGATIVE COVENANTS
 
62
         
7.1
 
Financial Condition Covenants
 
62
7.2
 
Indebtedness.
 
62
7.3
 
Liens.
 
65
7.4
 
Fundamental Changes.
 
68
7.5
 
Disposition of Property.
 
69
7.6
 
Restricted Payments.
 
71
7.7
 
Capital Expenditures
 
72
7.8
 
Investments.
 
72
7.9
 
Optional Payments and Modifications of Certain Debt Instruments
 
74
7.10
 
Transactions with Affiliates.
 
75

 
 
 

--------------------------------------------------------------------------------

 


7.11
 
Sales and Leasebacks.
 
75
7.12
 
Swap Agreements.
 
75
7.13
 
Changes in Fiscal Periods.
 
75
7.14
 
Burdensome Agreements.
 
76
7.15
 
Lines of Business.
 
76
         
SECTION 8.
 
EVENTS OF DEFAULT
 
77
         
SECTION 9.
 
THE AGENTS
 
80
         
9.1
 
Appointment.
 
80
9.2
 
Delegation of Duties.
 
80
9.3
 
Exculpatory Provisions.
 
80
9.4
 
Reliance by Administrative Agent.
 
80
9.5
 
Notice of Default.
 
81
9.6
 
Non-Reliance on Agents and Other Lenders.
 
81
9.7
 
Indemnification.
 
81
9.8
 
Agent in Its Individual Capacity.
 
82
9.9
 
Successor Administrative Agent.
 
82
9.10
 
Documentation Agent and Syndication Agent.
 
82
9.11
 
Intercreditor Agreements and Collateral Matters
 
82
9.12
 
Administrative Agent; Power of Attorney and Custodian
 
83
         
SECTION 10.
 
MISCELLANEOUS
 
83
         
10.1
 
Amendments and Waivers.
 
83
10.2
 
Notices.
 
84
10.3
 
No Waiver; Cumulative Remedies.
 
86
10.4
 
Survival of Representations and Warranties.
 
86
10.5
 
Payment of Expenses and Taxes.
 
86
10.6
 
Successors and Assigns; Participations and Assignments
 
87
10.7
 
Adjustments; Set-off
 
90
10.8
 
Counterparts.
 
91
10.9
 
Severability.
 
91
10.10
 
Integration
 
91
10.11
 
GOVERNING LAW.
 
91
10.12
 
Submission To Jurisdiction; Waivers.
 
91
10.13
 
Acknowledgements.
 
91
10.14
 
Releases of Guarantees and Liens.
 
92
10.15
 
Confidentiality
 
92
10.16
 
WAIVERS OF JURY TRIAL
 
93
10.17
 
USA Patriot Act.
 
93
10.18
  
Judgment Currency Conversion
  
93

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULES:
 
1.1A
 
Commitments
1.1B
 
Mortgaged Property
4.4
 
Consents, Authorizations, Filings and Notices
4.15
 
Subsidiaries
4.19(a)
 
UCC and PPSA Filing Jurisdictions
4.19(b)
 
Mortgage Filing Jurisdictions
4.22
 
Canadian Pension Plan and Benefit Plans
7.2(d)
 
Existing Indebtedness
7.3(f)
 
Existing Liens
7.8(i)
 
Existing Investments
7.14
  
Existing Burdensome Agreements



 
EXHIBITS:
 
A
 
Form of U.S. Guarantee and Collateral Agreement
B
 
Form of Canadian Guarantee and Collateral Agreement
C
 
Form of Compliance Certificate
D
 
Form of Closing Certificate
E
 
Form of Assignment and Assumption
F-1
 
Form of Legal Opinion of O’Melveny & Myers LLP
F-2
 
Form of Legal Opinion of Shipman & Goodwin LLP
F-3
 
Form of Legal Opinion of Blake, Cassels & Graydon LLP
G
 
Form of U.S. Tax Certificate
H-1
 
Form of Increased Facility Activation Notice
H-2
  
Form of New Lender Supplement

 
 
iv

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT (this “Agreement”), dated as of April [  ●  ], 2011, among
DealerTrack Holdings, Inc., a Delaware corporation (the “Company”), DealerTrack
Canada, Inc., an Ontario corporation (the “Canadian Borrower”, and together with
the Company, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), KeyBank National Association, as syndication agent (in such
capacity, the “Syndication Agent”), and JPMorgan Chase Bank, N.A., as
administrative agent.
 
The parties hereto hereby agree as follows:
 
SECTION 1.    DEFINITIONS
 
1.1       Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”:  as to any Loan a rate per annum equal to (a) with respect to Loans
denominated in Dollars, the U.S. Alternate Base Rate and (b) with respect to
Loans denominated in Canadian Dollars, the Canadian Prime Rate.
 
“ABR Loans”:  Loans denominated in Dollars or Canadian Dollars the rate of
interest applicable to which is based upon the applicable ABR.
 
“Acquisition”:  as to any Person, any acquisition by such Person (i) of all of
the Capital Stock of any other Person, (ii) of all or substantially all of the
assets of any other Person or (iii) of all or substantially all of the assets
constituting a division, business unit or line of business of any other Person.
 
“Adjustment Date”:  as defined in the Applicable Pricing Grid.
 
“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its affiliates
(including, without limitation, JPMorgan Chase Bank, N.A., Toronto Branch), as
the arranger of the Revolving Commitments and as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.
 
“Agents”:  the collective reference to the Syndication Agent and the
Administrative Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Revolving
Commitments at such time and (b) thereafter the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.

 
1

--------------------------------------------------------------------------------

 
 
“Applicable Margin”:  (a) for each Type of Loan other than Incremental Term
Loans, the Applicable Margin will be determined pursuant to the Applicable
Pricing Grid; and
 
(b)  for Incremental Term Loans, such per annum rates as shall be agreed to by
the Company and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.
 
“Applicable Pricing Grid”:  the table set forth below:
 
Consolidated
Leverage Ratio
 
Applicable Margin for
Eurodollar Loans/CDOR
Rate Loans
 
Applicable Margin for
ABR Loans
 
Commitment Fee Rate
≤1.0 to 1.0
 
2.25%
 
1.25%
 
0.40%
>1.0 to 1.0 and ≤ 1.5 to 1.0
 
2.50%
 
1.50%
 
0.45%
>1.5 to 1.0
  
2.75%
  
1.75%
  
0.50%

 
For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph.  If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Applicable Pricing Grid shall apply.  Each determination of the Consolidated
Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a manner
consistent with the determination thereof pursuant to Section 7.1.
 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.
 
“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.5(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
 
 
2

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding under Insolvency Laws or otherwise, or
has had a receiver, interim receiver, receiver-manager, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or Canada or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.


“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrowers”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by any Borrower as a date on which
such Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 4.17(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City (or Toronto, Canada, in the case of any Loan
denominated in Canadian Dollars or made to the Canadian Borrower) are authorized
or required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
 
“Calculation Date”: the last Business Day of each calendar month (or any other
day selected by the Administrative Agent); provided that the second Business Day
preceding (or such other Business Day as the Administrative Agent shall deem
applicable) (i) each Borrowing Date with respect to any Loans and (ii) the date
of issuance, amendment, renewal or extension of a Letter of Credit, in each
case, shall also be a “Calculation Date”.
 
“Canadian AML Legislation”:  the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws within
Canada, including any guidelines or orders thereunder.
 
“Canadian Benefit Plans”:   any plan, fund, program, or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured,
registered or unregistered, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which any Loan Party or any Subsidiary of
any Loan Party has any liability with respect to any employee or former
employee, but excluding any Canadian Pension Plans and any plan maintained by
the Government of Canada or the Government of any Province of Canada including
the Canada Pension Plan, the Quebec Pension Plan, Employment Insurance and
workers’ compensation benefits plans.
 
“Canadian Borrower”:  as defined in the preamble hereto.
 
“Canadian Dollars”:  the lawful money of Canada.
 
 
3

--------------------------------------------------------------------------------

 
 
“Canadian Pension Plans”:   each pension plan required to be registered under
Canadian federal or provincial pension standards law that is maintained or
contributed to or required to be contributed to by a Loan Party or any
Subsidiary of any Loan Party for its employees or former employees, but does not
include the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively.
 
“Canadian Prime Rate”:  for any day, a rate per annum determined by the
Administrative Agent equal to the greater of (i) the Reference Rate in effect on
such date and (ii) the 30-day CDOR Rate in effect on such date plus 1%. Any
change in the Canadian Prime Rate due to a change in the Reference Rate or the
CDOR Rate shall be effective from and including the effective date of such
change in the Reference Rate or CDOR Rate, respectively.
 
“Canadian Security Agreement”:  the Canadian Guarantee and Collateral Agreement,
dated as of the date hereof, between the Canadian Borrower, the Canadian
Subsidiary Guarantors and the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties to whom Canadian Secured
Obligations are owed, and any other pledge or security agreement entered into
after the date of this Agreement by the Canadian Borrower (as required by this
Agreement or any other Loan Document as the same may be amended, restated or
otherwise modified from time to time).
 
“Canadian Secured Obligations”: all Obligations of the Canadian Borrower and any
Canadian Subsidiary.
 
“Canadian Sublimit”:   $25,000,000.
 
“Canadian Subsidiary”:  any Subsidiary of the Company that is organized under
the laws of Canada or any province or territory thereof.
 
“Canadian Subsidiary Guarantor”:  each Wholly Owned Canadian Subsidiary other
than any Unrestricted Subsidiary or Immaterial Subsidiary.
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries and
including or for the development, acquisition or licensing of Intellectual
Property and including, for the avoidance of doubt, software development costs,
provided that Capital Expenditures shall not include any such expenditures which
constitute (a) Permitted Acquisitions, (b) capital expenditures relating to the
construction or acquisition of any property which has been transferred to a
Person other than the Company or one of its Restricted Subsidiaries during the
same fiscal year in which such expenditures were made pursuant to a
sale-leaseback transaction permitted under Section 7.11, (c) expenditures of net
cash proceeds of insurance settlements, condemnation awards and other
settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Loan Parties within
12 months of receipt of such proceeds, (d) capitalized interest expenses
reflected as additions to property, plant or equipment in the consolidated
balance sheet of the Company and its Restricted Subsidiaries, (e) expenditures
that are accounted for as capital expenditures of such Person and that actually
are paid for by, or actually reimbursed in cash or Cash Equivalents by, a third
party (excluding the Company and its Restricted Subsidiaries) and for which
neither the Company nor any Restricted Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other person (whether before, during or after such
period), (f) the book value of any asset owned by such Person prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of such Person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired, (g) the purchase price of equipment purchased
during such period to the extent the consideration therefor consists of any
combination of (i) used or surplus equipment traded in at the time of such
purchase pursuant to a Disposition permitted under Section 7.5(a) or 7.5(g) and
(ii) the proceeds of a concurrent Disposition permitted under Section 7.5(a) or
7.5(g) of used or surplus equipment, in each case, in the ordinary course of
business, (h) the purchase price of equipment that is purchased substantially
contemporaneously with the trade in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time or (i)
operating leases required to be reflected on a consolidated balance sheet
pursuant to any change in GAAP after the Closing Date.

 
4

--------------------------------------------------------------------------------

 
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (excluding any operating leases
entered into by such Person that are required to be reflected on a consolidated
balance sheet pursuant to any change in GAAP after the Closing Date) and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP.
 
 “Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; or (i) solely with respect to any Foreign Subsidiary,
non-Dollar denominated (i) certificates of deposit of, bankers acceptances of,
or time deposits with, any commercial bank having total assets in excess of
$500,000,000, which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development (except that up to $2,000,000 in the
aggregate at any time outstanding may be with a commercial bank, which is
organized and existing under the laws of a country that is not a member of the
Organization for Economic Cooperation and Development), and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”) and maturing within six months or less from the date of
acquisition and (ii) equivalents of demand deposit accounts which are maintained
with an Approved Foreign Bank.

 
5

--------------------------------------------------------------------------------

 
 
“Cash Management Obligations” means obligations owed by any Loan Party or
Restricted Subsidiary to any Lender or any affiliate thereof in respect of any
Specified Cash Management Agreement.
 
“Casualty Event”:  any event that gives rise to the receipt by the Company or
any of its Restricted Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
 
“CDOR Rate”:  for the relevant Interest Period, the Canadian deposit offered
rate which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m., Toronto local time, on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m., Toronto local time, to reflect any error
in the posted rate of interest or in the posted average annual rate of interest)
plus (b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by the Administrative Agent to raise Canadian dollars for the
applicable Interest Period as of 10:00 a.m., Toronto local time, on such day for
commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day.
 
“CDOR Rate Loan”:  Loans denominated in Canadian Dollars the rate of interest
applicable to which is based upon the CDOR Rate.
 
“CDOR Rate Tranche”:  the collective reference to CDOR Rate Loans under the
Revolving Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Change of Control”:  (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), becomes, or obtains rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 35% on a fully diluted basis of the voting Capital Stock of the Company or
(b) the board of directors of the Company ceases to consist of a majority of
Continuing Directors.

 
6

--------------------------------------------------------------------------------

 
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is April 20, 2011.
 
“Code”:  the Internal Revenue Code of 1986, as amended.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Commitment Fee Rate”:  the Commitment Fee Rate will be determined pursuant to
the Applicable Pricing Grid.
 
“Company”: as defined in the preamble hereto.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.14, 2.15, 2.16 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Revolving Commitment.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated February 1, 2011 and furnished to certain Lenders.
 
“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense (net of income tax credits), (b) interest expense (net of interest
income), amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense, (d)
amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) any non-cash expenses or losses (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), provided that, for purposes of this
clause (e), any non-cash charges or losses shall be treated as cash charges or
losses in any subsequent period during which cash disbursements attributable
thereto are made, and (f) any off-sets to any revenue directly related to any
contra-revenue arrangements, and minus, without duplication and to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (a) non-cash charges increasing Consolidated Net Income of the Company
and its Subsidiaries for such period (but excluding any such charges (i) in
respect of which cash was received in a prior period or will be received in a
future period or (ii) which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period) and (b) non-cash
income or gains (including whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside the ordinary course of business), all as determined
on a consolidated basis.
 
 
7

--------------------------------------------------------------------------------

 
 
 “Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that the Consolidated Interest Coverage Ratio shall be
determined for the relevant period on a Pro Forma Basis.
 
“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).
 
“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period; provided that the Consolidated Leverage Ratio shall be determined for
the relevant period on a Pro Forma Basis.
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded in the determination of Consolidated Net Income for any period: (a) any
extraordinary gains or losses or income or expenses, business optimization
expenses and restructuring charges, litigation expenses (including fees of
counsel), severance or relocation expenses, fees, expenses or charges related to
any facilities opening, project start-up costs, signing, retention or completion
bonuses and fees, expenses, integration costs or charges related to any offering
of Capital Stock of such Person, investment, acquisition or offering of
indebtedness (in each case, whether or not successful); provided that the
aggregate amount excluded under this clause (a) in respect of all such charges,
expenses, fees, costs or bonuses (other than (i) litigation expenses (including
fees of counsel) and (ii) transaction costs related to (x) execution and
delivery of this Agreement and (y) the consummation or proposed consummation of
a Permitted Acquisition) which are cash items shall not exceed an amount equal
to 10% of the Company’s Consolidated EBITDA (determined without giving effect to
the exclusion of such amounts) for any period of four consecutive fiscal
quarters; (b) any income or loss from discontinued operations and any gain or
loss on disposal of discontinued operations; provided that once an operation
becomes a discontinued operation it will remain so for all purposes hereunder;
(c) any gain or loss (less all fees and expenses or charges relating thereto),
attributable to business dispositions or asset dispositions other than in the
ordinary course of business (as determined in good faith by senior management or
the board of directors of the Borrower); (d) any income or loss (less all fees
and expenses or charges relating thereto), attributable to the early
extinguishment of indebtedness shall be excluded; (e) the cumulative effect of a
change in accounting principles during such period; (f) any non-cash impairment
charges resulting from the application of Statement of Financial Accounting
Standards No. 142 and 144 and any other write-offs or write-downs, and the
amortization of intangibles arising pursuant to No. 141R; (g) any non-cash
compensation charges or expenses, including any such charge or expense realized
or resulting from employee benefit plans or post-employment benefit plans,
grants of stock appreciation or similar rights, stock options or other rights to
officers, directors and employees of such Person or any of its subsidiaries
shall be excluded; (h) non-cash gains, losses, income and expenses resulting
from fair value accounting required by Statement of Financial Accounting
Standards No. 133 and 157 and related interpretations shall be excluded, (i)
effects of purchase accounting adjustments in amounts required or permitted by
GAAP, resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write-off of any amounts thereof
shall be excluded, (j) any non-operating realized gains or losses attributable
to the purchase or sale of securities; (k) the income (or deficit) of any Person
(other than a Restricted Subsidiary of the Company) in which the Company or any
of its Restricted Subsidiaries has an ownership interest, except to the extent
that any such income is actually received by the Company or such Restricted
Subsidiary in the form of dividends or similar distributions; and (l) the
undistributed earnings of any Restricted Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is not permitted under applicable law or contract
excluding any such restriction permitted under Section 7.14.

 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Total Assets”:  the total assets of the Company and its Restricted
Subsidiaries on a consolidated basis in conformity with GAAP, as shown on the
most recent balance sheet of the Borrower. For purposes of testing whether any
Investment, Immaterial Subsidiary, Disposition or other item that is incurred
based on a basket or threshold related to Consolidated Total Assets such item
shall be permitted if such basket was available on the date of such incurrence
even if Consolidated Total Assets subsequently decreases.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Company and its Restricted Subsidiaries to the extent the
same would appear on the consolidated balance sheet of the Company (other than
letters of credit to the extent undrawn or other items which solely appear
solely in the footnotes to the Company’s consolidated balance sheet), at such
date, determined on a consolidated basis in accordance with GAAP.
 
“Continuing Directors”:  the directors of  the Company on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Company is recommended by at least a
majority of the then Continuing Directors.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Credit Party”:  the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.
 
“Currency”:  Dollars or Canadian Dollars.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”:  any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
 
 
9

--------------------------------------------------------------------------------

 
 
“Designated Non-Cash Consideration”:  the fair market value (as determined in
good faith by the Borrower) of non-cash consideration received by the Company or
one of its Restricted Subsidiaries in connection with a Disposition that is so
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation, less the amount
of cash or Cash Equivalents received in connection with a subsequent sale of
such Designated Non-Cash Consideration.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Disqualified Capital Stock”:  any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Capital
Stock), pursuant to a sinking fund obligation or otherwise (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Revolving Commitments),
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Capital Stock), in whole or in part, (c) requires scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable,
other than at the option of the issuer thereof, for Indebtedness or any other
Capital Stock that would constitute Disqualified Capital Stock, in each case,
prior to the date that is ninety-one (91) days after the date on which the Loans
and all other Obligations that are accrued and payable are repaid in full and
the Revolving Commitments are terminated; provided, however, that only the
portion of the Capital Stock that so mature or are mandatorily redeemable, are
so convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Capital Stock;
provided further, however, that if such Capital Stock is issued to any employee
or to any plan for the benefit of employees of the Company or the Restricted
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because they may be required to be
repurchased by the Company in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided further, however, that any class of Capital Stock of such
person that by its terms authorizes such person to satisfy its obligations
thereunder by delivery of Capital Stock that are not Disqualified Capital Stock
shall not be deemed to be Disqualified Capital Stock.
 
 “Dollar Equivalent”:  as of the most recent Calculation Date, (a) with respect
to any borrowing or other extension of credit expressed in Canadian Dollars, the
amount of Dollars that would be required to purchase the amount of such Canadian
Dollars of such borrowing or extension of credit on the date two Business Days
prior to the date of such borrowing or extension of credit (or, in the case of
any determination made under Section 2.7 or redenomination under Section
2.14(e),  or in the case of a redenomination of any other amount into Dollars as
provided herein, on the date of determination or redenomination therein referred
to), based upon the Spot Selling Rate.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.

 
10

--------------------------------------------------------------------------------

 
 
“Domestic Subsidiary”:  any Subsidiary of the Company organized under the laws
of any jurisdiction within the United States.
 
“Environmental Laws”:  any and all foreign, Federal, provincial, territorial,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of occupational health
and safety or the environment, as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event”:  (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) the failure of any insured medical
Plan to satisfy the non-discrimination requirements of Section 105 of the Code;
(d) any Reportable Event; (e) the failure of any Group Member or ERISA Affiliate
to make by its due date a required installment under Section 430(j) of the Code
with respect to any Pension Plan or any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan, whether or not waived;
(f) a determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(g) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (h) the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or the incurrence by any Group Member or
any  ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (i) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (j) the
failure by any Group Member or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the
Code; (k) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (l) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or terminated (within the meaning of Section 4041A of ERISA); or (m) the failure
by any Group Member or any of its ERISA Affiliates to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 
11

--------------------------------------------------------------------------------

 
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
 
“Eurodollar Loans”:  Loans denominated in Dollars the rate of interest
applicable to which is based upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excluded Taxes”: with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to a Credit
Party: (a) income or franchise Taxes imposed on (or measured by) net income by
the United States (or any state or locality thereof), or by the jurisdiction
under the laws of which such Credit Party is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or any other jurisdiction as a result of such Credit Party
engaging in a trade or business in such jurisdiction for tax purposes, (b) any
branch profits Taxes imposed by the United States or any similar Taxes imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Non-U.S. Lender (other than an assignee pursuant to a request by the Company
under Section 2.18), any U.S. Federal withholding Taxes (or any withholding
Taxes imposed by a jurisdiction referred to in clause (a) above (other than
where such Credit Party is deemed to be engaged in such trade or business solely
as a result of having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any Loan Document))
resulting from any Requirement of Law in effect (including FATCA and including
any backup withholding tax) on  the date such Non-U.S. Lender becomes a party to
this Agreement (or designates a new lending office) or is attributable to such
Non-U.S. Lender’s failure to comply with Section 2.15(f), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding Taxes pursuant to
Section 2.15(a) and (d) any Canadian withholding Taxes payable by reason of the
recipient of a payment made by the Canadian Borrower not dealing at arm’s length
(as defined in the ITA) with the Canadian Borrower.

 
12

--------------------------------------------------------------------------------

 
 
“Facility”:  each of (a) the Revolving Commitments and the extensions of credit
made thereunder (the “Revolving Facility”) and (b) the Incremental Term Loans
(each such series of Incremental Term Loans, an “Incremental Term Facility”).
 
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.
 
“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
 
 “Foreign Subsidiary”:  any Subsidiary of the Company that is not a Domestic
Subsidiary.
 
“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate but excluding any Canadian Pension Plans and Canadian Benefits Plans.
 
“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate but
excluding any Canadian Pension Plans and Canadian Benefit Plans.
 
“Foreign Plan Event”:  with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; (c) the failure of any Foreign Benefit
Arrangement or Foreign Plan to comply with any material provisions of applicable
law and regulations or with the material terms of such Foreign Benefit
Arrangement or Foreign Plan.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrowers
and the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.
 
“Governmental Authority”:  any nation or government, any state, province,
territory or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.

 
13

--------------------------------------------------------------------------------

 
 
“Group Members”:  the collective reference to the Company and its Restricted
Subsidiaries.
 
 “Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor so as to enable the primary obligor to pay such primary
obligation, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business, or customary and reasonable indemnity obligations
entered into in connection with any Acquisition or Disposition permitted under
this Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.
 
“Guarantors”:  the collective reference to the Subsidiary Guarantors and the
Canadian Subsidiary Guarantors.
 
“Immaterial Subsidiary”: any Restricted Subsidiary of the Company that, as of
the date of the most recent financial statements required to be delivered
pursuant to Section 6.1, does not have assets in excess of 2.0% of Consolidated
Total Assets or annual revenues (for the four quarter period then ended) of the
Company and its consolidated Restricted Subsidiaries; provided that, to the
extent consolidated total assets or annual revenues of all Restricted
Subsidiaries that would otherwise be Immaterial Subsidiaries would exceed 3.0%
in the aggregate as of any such date, the Company shall designate one or more
Restricted Subsidiaries as not being Immaterial Subsidiaries to comply with the
foregoing limitations.
 
“Increased Facility Activation Date”:  any Business Day on which any Lender
shall execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.20(a).
 
“Increased Facility Activation Notice”:  a notice substantially in the form of
Exhibit H-1.
 
“Increased Facility Closing Date”:  any Business Day designated as such in an
Increased Facility Activation Notice.

 
14

--------------------------------------------------------------------------------

 
 
“Incremental Amount” means, at any time, the excess, if any, of (a) $100,000,000
over (b) the sum of (x) the aggregate amount of all Incremental Term Loans made
and all Incremental Revolving Commitments established prior to such time
pursuant to Section 2.20 plus (y) the aggregate principal amount of Indebtedness
incurred pursuant to Section 7.2(q).
 
“Incremental Revolving Commitments”: as defined in Section 2.20(a).
 
“Incremental Term Facility”:  as defined in the definition of “Facility”.
 
“Incremental Term Lenders”:  (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.
 
“Incremental Term Loans”:  as defined in Section 2.20(a).
 
“Incremental Term Maturity Date”:  with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the Revolving Termination Date.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) the liquidation value of all Disqualified Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Swap
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.  The amount of any net obligation under any Swap Agreement
on any date shall be deemed to be the Swap Termination Value thereof as of such
date.  The amount of Indebtedness of any Person for purposes of clause (i) shall
be deemed to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith.  Notwithstanding the foregoing,
Indebtedness shall not include (A) trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business, (B) prepaid
or deferred revenue arising in the ordinary course of business or (C) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase prices of an asset to satisfy unperformed obligations of
the seller of such asset.  Notwithstanding the foregoing, in connection with any
Permitted Acquisition, the term “Indebtedness” shall not include adjustments
based on changes in working capital, earn-outs or similar purchase price
adjustments or contingent consideration arrangements based on the financial
performance or operations of the relevant Permitted Acquisition (it being
understood that any such excluded adjustments and arrangements shall not include
the deferral of payment of liquidated amounts).

 
15

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document and (b)
Other Taxes.
 
“Insolvency Laws”:  the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-up and
Restructuring Act (Canada) and any similar statute or law or any corporate law
in any jurisdiction dealing with bankruptcy, insolvency, restructuring of debts
or analogous concepts, and including without limitation, the filing of an
application or commencement of proceedings under provisions of the Canada
Business Corporations Act or the Business Corporations Act (Ontario) (or any
successors to such statutes or comparable legislation in other jurisdictions)
seeking to impose a stay of proceedings against creditors, seeking to approve or
impose a plan of arrangement providing for the compromise of claims of creditors
or imposing other limitations or restrictions on creditors’ rights.
 
“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December (or, if an Event
of Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan or CDOR Rate Loan having an Interest Period of three months (or
90 days, in the case of CDOR Rate Loans) or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan or CDOR Rate Loan having an Interest
Period longer than three months (or 90 days, in the case of CDOR Rate Loans),
each day that is three months (or 90 days, in the case of CDOR Rate Loans), or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is an ABR Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.
 
“Interest Period”:  as to any Eurodollar Loan or CDOR Rate Loan, (a) initially,
the period commencing on the borrowing or conversion date, as the case may be,
with respect to such Eurodollar Loan or CDOR Rate Loan and ending (x) with
respect to any Eurodollar Loan, one, two, three or six months thereafter, or (y)
with respect to any CDOR Rate Loan, the date which is 30, 60 or 90 days
thereafter, in each case as selected by the relevant Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan or CDOR Rate Loan
and ending (x) with respect to any Eurodollar Loan, one, two, three or six
months thereafter, or (y) with respect to any CDOR Rate Loan, the date which is
30, 60 or 90 days thereafter, in each case as selected by the relevant Borrower
by irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 
16

--------------------------------------------------------------------------------

 
 
(ii)           the Borrowers may not select an Interest Period under a
particular Facility that would extend beyond the Revolving Termination Date or
beyond the date final payment is due on the relevant Incremental Term Loans, as
the case may be;
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)           the Borrowers shall select Interest Periods so as not to require
a payment or prepayment of any Eurodollar Loan or CDOR Rate Loan during an
Interest Period for such Loan.
 
“Investments”:  as defined in Section 7.8.
 
“IRS”:  the United States Internal Revenue Service.
 
“Issuing Lender”:  JPMorgan Chase Bank, N.A. or any affiliate thereof, in its
capacity as issuer of any Letter of Credit.
 
“ITA” means the Income Tax Act (Canada) as amended.
 
“Judgment Currency”:  as defined in Section 10.18(a).
 
“Judgment Currency Conversion Date”:  as defined in Section 10.18(a).
 
“Junior Liens”:  Liens (other than Liens securing the Obligations) that are
subordinated to the Liens granted under the Loan Documents on customary terms
pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent (it being understood that Junior Liens are not required to
be pari passu with other Junior Liens, and that Indebtedness secured by Junior
Liens may have Liens that are senior in priory to, or pari passu with, or junior
in priority to, other Liens constituting Junior Liens).
 
“L/C Commitment”:  $10,000,000.
 
“L/C Exposure”: at any time, the total L/C Obligations.  The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.
 
“Lender Parent”:   with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 
17

--------------------------------------------------------------------------------

 
 
“Letters of Credit”:  as defined in Section 3.1(a).
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document.
 
“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Incremental Term Loans
under each Incremental Term Loan Facility or the Total Revolving Extensions of
Credit, as the case may be, outstanding under such Facility (or, in the case of
the Revolving Facility, prior to any termination of the Revolving Commitments,
the holders of more than 50% of the Total Revolving Commitments).
 
“Material Adverse Effect”:   a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Company and
its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
“Material Intellectual Property”:  any Intellectual Property that (x) is
material to the operation of the business of the Borrower and the Restricted
Subsidiaries, taken as a whole, or (y) in the good faith determination of the
board of directors or senior management of the Borrower, could reasonably be
expected to become material to such operations.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Mortgaged Properties”:  the real properties listed on Schedule 1.1B, as to
which the Administrative Agent for the benefit of the Secured Parties shall be
granted a Lien pursuant to the Mortgages.
 
“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties in form and substance reasonably acceptable to the
Administrative Agent.
 
“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
 
“New Lender Supplement”:  as defined in Section 2.20(b).
 
“Non-U.S. Lender”:  a Lender that is not a U.S. Person.
 
“Notes”:  the collective reference to any promissory note evidencing Loans.

 
18

--------------------------------------------------------------------------------

 
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrowers and the other Loan Parties, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrowers and the other Loan Parties to the
Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, any Specified Cash Management Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrowers or the other Loan Parties pursuant hereto) or otherwise.
 
“Obligation Currency”:  as defined in Section 10.18(a).
 
“Other Connection Taxes”:  with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
 
 “Other First Liens”:  Liens on the Collateral securing loans or notes on a pari
passu basis with the Liens securing the Obligations (such loans or notes, the
“Other First Lien Debt”), which may be (i) granted under the Loan Documents to
the Administrative Agent for the benefit of the holders of such Other First Lien
Debt and subject to a customary intercreditor agreement that is reasonably
satisfactory to the Administrative Agent that is entered into between the
Administrative Agent, an authorized representative of the holders of the Other
First Lien Debt and the Company and which provides for the pari passu treatment
of such Liens with the Lien securing the Obligations or (ii) granted under
separate security documents to a collateral agent for the benefit of the holders
of the Other First Lien Debt and subject to a customary intercreditor agreement
that is reasonably satisfactory to the Administrative Agent that is entered into
between the Administrative Agent, such other collateral agent and the Company
and which provides for lien sharing and for the pari passu treatment of such
Liens with the Liens securing the Obligations.
 
“Other Taxes”:  any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any
Excluded Taxes and such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.18).
 
“Participant”:  as defined in Section 10.6(c).
 
“Participant Register”:  as defined in Section 10.6(c).
 
“Patriot Act”:  as defined in Section 10.17.

 
19

--------------------------------------------------------------------------------

 
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to ERISA
any any successor entity performing similar functions.
 
“Pension Plan”:  any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.
 
“Permitted Acquisitions”: any Acquisition by the Company or any of its
Subsidiary Guarantors; provided that (i) at the time thereof and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (ii) the Company would be in Pro Forma Compliance with the covenants
set forth in Section 7.1 for the most recent calculation period and as of the
last day thereof, (iii) the Company shall deliver to the Administrative Agent a
certificate of a financial officer of the Company setting forth calculations in
reasonable detail demonstrating compliance with the conditions set forth in
clause (iii) above and (iv) such Acquisition is initiated and consummated on a
friendly basis.
 
“Permitted Project Truck Investment”:  the Investment (whether by purchase,
merger, consolidation or otherwise) by the Company or any Restricted Subsidiary
in the Person disclosed to the initial Lenders prior to the Closing Date as
“Truck”, if, at the time of and immediately after giving effect thereto, (a) no
Default or Event of Default has occurred and is continuing or would arise after
giving effect thereto, (b) all actions required to be taken with respect to such
Investment (if any) under Section 6.10 shall have been taken, (c) the Company is
in Pro Forma Compliance after giving Pro Forma Effect to such Investment and the
Company shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Company to such effect, together with all relevant
financial information, statements and projections reasonably requested by the
Administrative Agent, (d) such Investment is consummated by not later than one
year after the Closing Date and (e) the aggregate cash consideration, excluding
related fees and expenses, paid in respect of such Investment does not exceed
$5,000,000.


“Permitted Refinancing”:  with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon plus other amounts paid, and underwriting discounts,
defeasance costs, fees, commissions and expenses incurred, in connection with
such modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) such modification,
refinancing, refunding, renewal or extension has a Weighted Average Life to
Maturity equal to or greater than the shorter of (i) the Weighted Average Life
to Maturity of the Indebtedness being modified, refinanced, refunded, renewed or
extended and (ii) the Weighted Average Life to Maturity that would result if all
payments of principal on the Indebtedness being refinanced that were due on or
after the date that is one year following the Incremental Term Maturity Date, if
any, were instead due on the date that is one year following such Incremental
Term Maturity Date, (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended  is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole, (d) the terms and conditions (including, if applicable, as to
collateral) of any such modified, refinanced, refunded, renewed or extended
Indebtedness are not less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Indebtedness being so modified, refinanced,
refunded, renewed or extended and (e) such modification, refinancing, refunding,
renewal or extension shall not be incurred by Restricted Subsidiaries that are
not Loan Parties.

 
20

--------------------------------------------------------------------------------

 
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA
but excluding any Multiemployer Plan), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Group Member or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in section 3(5) of ERISA.
 
“PPSA”:  the Personal Property Security Act (Ontario), as amended from time to
time, including the regulations thereto, provided that, if perfection or the
effect of perfection or non-perfection or the priority of any Lien created
hereunder on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a Canadian jurisdiction other than Ontario, “PPSA” means
the Personal Property Security Act or such other applicable legislation in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged JPMorgan Chase Bank, N.A. in connection with extensions of
credit to debtors).
 
“Pro Forma Balance Sheet”:  the unaudited pro forma consolidated balance sheet
of the Company and its consolidated Subsidiaries as at December 31, 10
(including the notes thereto), which has been prepared giving effect (as if such
events had occurred on such date, if such events have not yet occurred) to (i)
the Company’s acquisition of triVIN Holdings, Inc. (ii) the Loans to be made on
the Closing Date and the use of proceeds thereof and (iii) the payment of fees
and expenses in connection with the foregoing Facilities.

 
21

--------------------------------------------------------------------------------

 
 
“Pro Forma Basis” and “Pro Forma Effect”:  for purposes of calculating
compliance with each of the financial covenants set forth in Section 7.1, for
any events as described below that occur subsequent to the commencement of a
period for which the financial effect of such events is being calculated, and
giving effect to the events for which such calculation is being made, such
calculation as will give pro forma effect to such events as if such events
occurred on the first day of the four consecutive fiscal quarter period ended on
or before the occurrence of such event (the “Reference Period”):  (i) in making
any determination of Consolidated EBITDA, (x) effect shall be given to any
Disposition permitted under Section 7.5(d), 7.5(f) or 7.5(m), any Indebtedness
incurred under Section 7.2(e), 7.2(f), 7.2(g) or 7.2(q), Investment permitted
under Section 7.8(g), 7.8(p), 7.8(q), 7.8(u), 7.8(w) or 7.8(x), Capital
Expenditure, or Restricted Payment permitted under Section 7.6(b) or 7.6(g),
which adjustments the Company determines are reasonable as set forth in a
certificate of a Responsible Officer of the Company (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period and
including any use of proceeds thereof and repayments or changes thereto (or, in
the case of determinations made pursuant to the definition of the term “Pro
Forma Compliance” or pursuant to Sections 2.20(a), 6.9, 7.2(f), 7.2(g), 7.2(q),
7.6(g), 7.8(g) and 7.8(w), occurring during the Reference Period or thereafter
and through and including the date upon which the event giving rise to the
calculation of pro forma compliance occurs and (y) effect shall be given to any
cost savings and other operating improvements and synergies projected in good
faith and to be realized as a result of any Permitted Acquisition (including the
termination or discontinuance of activities constituting such business) (in each
case calculated on a pro forma basis as though such cost savings and other
operating improvements and synergies had been realized at the beginning of such
four-quarter period), net of the actual benefits realized during such period
from such actions to the extent already included in Consolidated EBITDA for such
period, provided that (A) such cost savings, operating improvements and
synergies are reasonably anticipated to result from such actions, (B) such
actions have been taken, or have been committed to be taken and the benefits
resulting therefrom are reasonably anticipated by the Company to be realized
within 12 months; provided that in no event shall a pro forma adjustment under
this clause (y) increase Consolidated EBITDA as a result of cost savings,
operating expense reductions, other operating improvements and synergies by more
than $15,000,000 for any Reference Period, (ii) in making any determination on a
Pro Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred
or assumed as a result of, or to finance, any relevant transactions and for
which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes, in each case not to finance
any acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Pro Forma Compliance” or pursuant to Sections 2.20(a),
6.9, 7.2(f), 7.2(g), 7.2(q), 7.6(g), 7.8(g) and 7.8(w), occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Acquisition or relevant transaction  is consummated) shall
be deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (y) Consolidated Interest Expense of such person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods and (iii) (A) any Subsidiary
Redesignation then being designated, effect shall be given to such Subsidiary
Redesignation and all other Subsidiary Redesignations after the first day of the
relevant Reference Period and on or prior to the date of the respective
Subsidiary Redesignation then being designated, collectively, and (B) any
designation of a Subsidiary as an Unrestricted Subsidiary, effect shall be given
to such designation and all other designations of Subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively.
 
“Pro Forma Compliance”:  at any date of determination, the Company and its
Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the covenants set forth in Section 7.1 recomputed as at the last day of the
most recently ended fiscal quarter of the Company and its Restricted
Subsidiaries for which the financial statements and certificates required
pursuant to Section 6.1 have been or were required to have been delivered
(provided, that prior to delivery of financial statements for the first full
fiscal quarter ended after the Closing Date, such covenant shall be deemed to
have applied to the Borrower’s most recently completed fiscal quarter).
 
“Prohibited Transaction”:  as defined in Section 406 of ERISA and Section
4975(c) of the Code.
 
“Projections”:  as defined in Section 6.2(c).
 
“Properties”:  as defined in Section 4.17(a).
 
 “Qualified Capital Stock”:  any Capital Stock of the Company other than
Disqualified Capital Stock.

 
22

--------------------------------------------------------------------------------

 
 
“Reference Rate”:   the rate of interest most recently publicly announced or
established by JPMorgan Chase Bank, N.A., Toronto branch as its reference rate
in effect for determining interest rates on Canadian Dollar denominated
commercial loans made in Canada and commonly known as “prime rate” (the
Reference Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A. in connection with extensions of credit to debtors);
each change in the Reference Rate shall be effective from and including the date
such change is publicly announced as being effective.
 
 “Refunded Swingline Loans”:  as defined in Section 2.4.
 
“Register”:  as defined in Section 10.6(b).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Company to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the date hereof.
 
“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Revolving Commitments then in effect and (b) thereafter, the
sum of (i) the aggregate unpaid principal amount of the Incremental Term Loans
then outstanding and (ii) the Total Revolving Commitments then in effect or, if
the Revolving Commitments have been terminated, the Total Revolving Extensions
of Credit then outstanding.
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Reset Date”:  as defined in Section 2.21(a).
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, vice president, treasurer or other similar officer of the Company, but
in any event, with respect to financial matters, the chief financial officer of
the Company.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original amount of the Total Revolving Commitments is
$125,000,000.

 
23

--------------------------------------------------------------------------------

 
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding (including the Dollar Equivalent of
any outstanding Loans denominated in Canadian Dollars), (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
 
“Revolving Facility”:  as defined in the definition of “Facility”.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loans”:  as defined in Section 2.1(a).
 
“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.  Notwithstanding the foregoing, in the case of Section 2.19 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.
 
“Revolving Termination Date”:  April 20, 2015.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Secured Parties”:  as defined in the U.S. Guarantee and Collateral Agreement.
 
“Security Documents”:  the collective reference to the U.S. Guarantee and
Collateral Agreement, the Mortgages, the Canadian Security Agreement and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.
 
“Solvent”:  when used with respect to (A) the Borrower, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person does not believe it will
have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature and (B) the Canadian Borrower, means it is not an “insolvent person” as
defined in the Bankruptcy and Insolvency Act (Canada).  For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 
24

--------------------------------------------------------------------------------

 
 
“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between any Loan Party and any Lender or affiliate thereof, which has been
designated by such Lender and the Company, by notice to the Administrative Agent
not later than 90 days after the execution and delivery by such Loan Party, as a
“Specified Cash Management Agreement”.
 
“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates or
currency exchange rates entered into by any Loan Party and any Person that is a
Lender or an affiliate of a Lender at the time such Swap Agreement is entered
into.
 
“Spot Selling Rate”:  on any date, as determined by the Administrative Agent,
the spot selling rate posted by Reuters on its website for the sale of the
applicable currency for Dollars at approximately 11:00 a.m., London time, two
Business Days prior to such date (the “Applicable Quotation Date”); provided
that if, for any reason, no such spot rate is being quoted, the spot selling
rate shall be determined by reference to such publicly available service for
displaying exchange rates as may be selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate determined by the Administrative Agent as the spot rate of exchange in
the market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about 11.00 a.m. London
time, on the Applicable Quotation Date for the purchase of the relevant currency
for delivery two Business Days later.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.
 
“Subsidiary Guarantor”:  each Wholly Owned Subsidiary of the Company other than
any Foreign Subsidiary, Unrestricted Subsidiary or Immaterial Subsidiary.
 
“Subsidiary Redesignation”: as defined in Section 6.9.
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries shall be a “Swap Agreement”.

 
25

--------------------------------------------------------------------------------

 
 
“Swap Termination Value”:  in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) equal to all net payments that
such person would have to make in the event of an early termination, on the date
the Indebtedness of such person is being determined, in respect of outstanding
Swap Agreements.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.
 
“Swingline Exposure”:  at any time, the sum of the aggregate undrawn amount of
all outstanding Swingline Loans at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.
 
“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.3.
 
“Swingline Participation Amount”:  as defined in Section 2.4.
 
“Syndication Agent”:  as defined in the preamble hereto.
 
“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
 
“Transferee”:  any Assignee or Participant.
 
 “triVIN IP Collateral”: as defined in Section 5.1(j).
 
“Type”:  as to any Loan, its nature as an ABR Loan with interest calculated at
either the U.S. Alternate Base Rate or the Canadian Prime Rate, a Eurodollar
Loan or CDOR Rate Loan.
 
“U.S. Alternate Base Rate”:  for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Eurodollar Rate that would be calculated as of such
day (or, if such day is not a Business Day, as of the next preceding Business
Day) in respect of a proposed Eurodollar Loan with a one-month Interest Period
plus 1.0%.  Any change in the U.S. Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Effective Rate or such Eurodollar Rate, respectively.

 
26

--------------------------------------------------------------------------------

 
 
“U.S. Guarantee and Collateral Agreement”:  the U.S. Guarantee and Collateral
Agreement to be executed and delivered by the Company and each Subsidiary
Guarantor, substantially in the form of Exhibit A.
 
 “U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Certificate”: as defined in Section 2.15(f)(ii)(D).
 
 “United States”:  the United States of America.
 
“Unrestricted Subsidiary”: any Subsidiary of the Company designated by the board
of directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.9
subsequent to the date hereof.
 
 “Weighted Average Life to Maturity”:  when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 
 “Wholly Owned Canadian Subsidiary”:  any Wholly Owned Subsidiary organized
under the laws of Canada or any province or territory thereof.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
“Withholding Agent”:  the relevant Loan Party and the Administrative Agent.
 
1.2           Other Definitional Provisions.  (a)   Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that,
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar effect) to value any Indebtedness or other liabilities of any
Group Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

 
27

--------------------------------------------------------------------------------

 
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
1.3           Accounting Principles.
 
All computations and determinations as to accounting or financial matters shall
be made, and, except as otherwise expressly provided herein, all financial
statements to be delivered pursuant to this Agreement shall be prepared, in
accordance with, and all accounting or financial terms shall have the meanings
ascribed to such terms by, GAAP; provided that if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
computations of amounts and ratios referred to in this Agreement shall be made
without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of the Company at “fair value” as defined
therein.  Notwithstanding anything to the contrary contained herein, (i)
financial ratios and other financial calculations pursuant to this Agreement
shall be calculated on a Pro Forma Basis and (ii) the amount of any Capital
Lease Obligation shall at all times be calculated in accordance with the
definition of that term.
 
1.4           Currency Translation.
 
(a)           For purposes of this Agreement and the other Loan Documents, where
the permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, such amounts shall be deemed to refer to Dollars or
Dollar Equivalents (but determined according to the Spot Selling Rate on the
Business Day immediately preceding the date on which the transaction is
consummated); provided that no Default or Event of Default shall arise as a
result of any limitation set forth in Dollars in Section 7 being exceeded solely
as a result of changes in Spot Selling Rate from those rates applicable at the
time or times Indebtedness, Liens or sale and leaseback transactions were
initially consummated in reliance on the exceptions under such Sections.  For
purposes of any determination under Section 7.5 or 7.8, the amount of each
Investment, Disposition or other applicable transaction denominated in a
currency other than Dollars shall be translated into Dollars at the Spot Selling
Rate on the date such Investment, Disposition or other transaction is
consummated.

 
28

--------------------------------------------------------------------------------

 
 
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
 
2.1           Revolving Commitments.  (a)   Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Company, in Dollars, and to the Canadian Borrower, in
Canadian Dollars, from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment,
provided that the Dollar Equivalent of outstanding Loans denominated in Canadian
Dollars shall not exceed the Canadian Sublimit.  During the Revolving Commitment
Period, the Borrowers may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans, CDOR Rate Loans or ABR Loans, as determined by the relevant
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.8.
 
(b)           The Borrowers shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
 
2.2           Procedure for Revolving Loan Borrowing.  The Borrowers may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the relevant Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 11:00 A.M., New York City time, (a) three Business Days prior to
the requested Borrowing Date, in the case of Eurodollar Loans or CDOR Rate
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of ABR Loans) (provided that any such notice of a borrowing of ABR Loans
under the Revolving Facility to finance payments required by Section 3.5 may be
given not later than 10:00 A.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) the Currency in which the
Revolving Loans will be denominated and (iv) in the case of Eurodollar Loans or
CDOR Rate Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.1  Each borrowing
under the Revolving Commitments shall be in an amount equal to (x) in the case
of ABR Loans, $500,000 or C$500,000, as applicable, or a whole multiple of
$100,000 or C$100,000 in excess thereof (or, if the then aggregate Available
Revolving Commitments are less than $500,000 or C$500,000, such lesser amount)
and (y) in the case of Eurodollar Loans or CDOR Rate Loans, $1,000,000 or
C$1,000,000, as applicable, or a whole multiple of $500,000 or C$500,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Company, borrowings under the Revolving Commitments that are U.S. Alternate
Base Rate Loans in other amounts pursuant to Section 2.4.  Upon receipt of any
such notice from any Borrower, the Administrative Agent shall promptly notify
each Revolving Lender thereof.  Each Revolving Lender will make the amount of
its pro rata share of each borrowing available to the Administrative Agent for
the account of the relevant Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by such Borrower in the
Currency requested in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to relevant Borrower by the
Administrative Agent crediting the account of such Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.
 

--------------------------------------------------------------------------------

1 [Any Closing Date Eurodollar Loans would require a pre-funding indemnity
letter.]
 
 
29

--------------------------------------------------------------------------------

 
 
2.3           Swingline Commitment.  (a)   Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Company under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans in Dollars
(“Swingline Loans”) to the Company; provided that (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and (ii)
the Company shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than
zero.  During the Revolving Commitment Period, the Company may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.  Swingline Loans shall be U.S. Alternate Base Rate
Loans only.
 
(b)           The Company shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Company shall repay all Swingline Loans then outstanding.
 
2.4           Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)   Whenever the Company desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $100,000 or a whole multiple of $100,000 in excess thereof.  Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in Dollars in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender.  The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Company on such Borrowing Date by depositing
such proceeds in the account of the Company with the Administrative Agent on
such Borrowing Date in immediately available funds.
 
(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Company (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender.  Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
Dollars in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice.  The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans.  The Company irrevocably authorizes the
Swingline Lender to charge the Company’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans to the extent amounts received from
the Revolving Lenders are not sufficient to repay in full such Refunded
Swingline Loans.

 
30

--------------------------------------------------------------------------------

 
 
(c)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.4(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to either Borrower or if for
any other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.4(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.
 
(d)           Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
 
(e)           Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.4(b) and to purchase participating interests pursuant to Section
2.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Company may have against the
Swingline Lender, the Company or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Company, (iv)
any breach of this Agreement or any other Loan Document by either Borrower, any
other Loan Party or any other Revolving Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
2.5           Commitment Fees, etc.  (a)   The Company agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.
 
(b)           The Company agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
2.6           Termination or Reduction of Revolving Commitments.  The Company
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

 
31

--------------------------------------------------------------------------------

 
 
2.7           Optional Prepayments.  (a)   The Borrowers may at any time and
from time to time prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 11:00 A.M., New York City time, three Business Days prior thereto, in the
case of Eurodollar Loans or CDOR Rate Loans, and no later than 11:00 A.M., New
York City time, one Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans, or CDOR Rate Loans or ABR Loans (and the
relevant Currency of such prepayment, in the case of ABR Loans); provided, that
if a Eurodollar Loan or CDOR Rate Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the relevant Borrower shall also
pay any amounts owing pursuant to Section 2.16.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid.  Partial prepayments of Eurodollar Loans shall be in
an aggregate principal amount of $1,000,000 or C$1,000,000 or a whole multiple
of $500,000 or C$500,000 in excess thereof, and partial prepayments of ABR Loans
shall be in an aggregate principal amount of $500,000 or C$500,000, as
applicable, or a whole multiple of $100,000 or C$100,000 in excess
thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.
 
(b)           If, on any Calculation Date, (i) the aggregate Dollar Equivalent
of the outstanding principal amount of Loans in Canadian Dollars to the Canadian
Borrower exceeds an amount equal to 103% of the Canadian Sublimit, the Canadian
Borrower shall, without notice or demand, immediately repay such of the
outstanding Loans in Canadian Dollars in an aggregate principal amount such
that, after giving effect thereto, the aggregate Dollar Equivalents of the
outstanding principal amounts of Loans in Canadian Dollars do not exceed the
Canadian Sublimit or (ii) the Total Revolving Extensions of Credit exceed the
Total Revolving Commitments, and the Total Revolving Extensions of Credit exceed
the Total Revolving Commitments for four consecutive Business Days thereafter,
then on such fourth Business Day thereafter, the Company, and, if applicable,
the Canadian Borrower, shall, without notice or demand, immediately repay such
of the outstanding Revolving Extensions of Credit in an aggregate principal
amount such that, after giving effect thereto, the Total Revolving Extensions of
Credit do not exceed the Total Revolving Commitments
 
2.8           Conversion and Continuation Options.  (a)   The Borrowers may
elect from time to time to convert Eurodollar Loans or CDOR Rate Loans to ABR
Loans in the corresponding Currency by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the Business Day preceding the proposed conversion date, provided that
any such conversion of Eurodollar Loans or CDOR Rate Loans may only be made on
the last day of an Interest Period with respect thereto.  The Borrowers may
elect from time to time to convert ABR Loans in the corresponding Currency to
Eurodollar Loans or CDOR Rate Loans, as the case may be, by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan or CDOR Rate Loans when any Event of Default
has occurred and is continuing and the Administrative Agent or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such conversions.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  No
Loans may or shall be converted into Loans of a different Currency.

 
32

--------------------------------------------------------------------------------

 
 
(b)           Any Eurodollar Loan or CDOR Rate Loans may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the relevant Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan or CDOR Rate Loans under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
such Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans in the
corresponding Currency on the last day of such then expiring Interest
Period.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.
 
2.9           Limitations on Eurodollar Tranches and CDOR Rate
Tranches.  Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions and continuations of Eurodollar Loans and all selections
of Interest Periods shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto the aggregate principal
amount of the Eurodollar Loans or CDOR Rate Loans, as applicable, comprising
each Eurodollar Tranche or CDOR Rate Tranche, as applicable (x) under the
Revolving Facility shall be equal to $1,000,000 or $C1,000,000, as applicable,
or a whole multiple of $500,000 or C$500,000 in excess thereof and (y) under the
Incremental Term Facility shall be equal to $1,000,000 or a whole multiple of
$500,000 in excess thereof and (b) no more than ten Eurodollar Tranches under
any Facility shall be outstanding at any one time and (c) no more than five CDOR
Rate Tranches under the Revolving Facility shall be outstanding at any one time.
 
2.10         Interest Rates and Payment Dates.  (a)   Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
 
(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
U.S. Alternate Base Rate (for ABR Loans denominated in Dollars) or the Canadian
Prime Rate (for ABR Loans denominated in Canadian Dollars) plus, in each case,
the Applicable Margin.
 
(c)           Each CDOR Rate Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the CDOR Rate
(determined two Business Days before the first day of such Interest Period),
plus the Applicable Margin.
 
(d)           (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans denominated in Dollars under the Revolving Facility plus
2%, and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans in the applicable Currency in which such
obligation is denominated under the relevant Facility plus 2% (or, in the case
of any such other amounts that do not relate to a particular Facility, the rate
then applicable to ABR Loans denominated in Dollars under the Revolving Facility
plus 2%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).
 
(e)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (d) of this Section
shall be payable from time to time on demand.
 
(f)            Interest Act (Canada).  For purposes of disclosure pursuant to
the Interest Act (Canada), the annual rates of interest or fees to which the
rates of interest or fees provided in this Agreement and the other Loan
Documents (and stated herein or therein, as applicable, to be computed on the
basis of 360 days or any other period of time less than a calendar year) are
equivalent are the rates so determined multiplied by the actual number of days
in the applicable calendar year and divided by 360 or such other period of time,
respectively.
 
 
33

--------------------------------------------------------------------------------

 
 
(g)           Limitation on Interest.  If any provision of this Agreement or of
any of the other Loan Documents would obligate any Loan Party to make any
payment of interest or other amount payable to the Lenders in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by the Lenders of “interest” at a “criminal rate” (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of “interest” at a “criminal rate”, such adjustment to be effected, to
the extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.10, and (2)
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).  Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Canadian Borrower.  Any amount or rate of interest referred to in this Section
2.10(g) shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that the applicable Loan remains outstanding on the assumption that any charges,
fees or expenses that fall within the meaning of “interest” (as defined in the
Criminal Code (Canada)) shall, if they relate to a specific period of time, be
pro-rated over that period of time and otherwise be pro-rated over the period
from the Closing Date to the Revolving Termination Date and, in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent shall be conclusive for the purposes of
such determination.
 
2.11         Computation of Interest and Fees.  (a)   Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate or the Canadian Prime Rate
and CDOR Rate Loans the rate of interest on which is calculated on the basis of
the CDOR Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the relevant Borrower
and the relevant Lenders of each determination of a Eurodollar Rate or CDOR
Rate, as applicable.  Any change in the interest rate on a Loan resulting from a
change in the U.S. Alternate Base Rate, Canadian Prime Rate, CDOR Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the relevant Borrower and the relevant
Lenders of the effective date and the amount of each such change in interest
rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of any Borrower, deliver to such
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.10(a).
 
2.12         Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

 
34

--------------------------------------------------------------------------------

 
 
(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate or the CDOR Rate for
such Interest Period, or
 
(b)           the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate or the CDOR Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
relevant Borrower and the relevant Lenders as soon as practicable
thereafter.  If such notice is given (x) any Eurodollar Loans or CDOR Rate
Loans, as applicable, under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans in the applicable
Currency, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans, or CDOR
Rate Loans, as applicable shall be continued as ABR Loans in the applicable
Currency and (z) any outstanding Eurodollar Loans or CDOR Rate Loans, as
applicable, under the relevant Facility shall be converted, on the last day of
the then-current Interest Period, to ABR Loans in the applicable
Currency.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans or CDOR Rate Loans, as applicable, under the relevant
Facility shall be made or continued as such, nor shall any Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans or CDOR
Rate Loans, as applicable.
 
2.13         Pro Rata Treatment and Payments.  (a)   Each borrowing by the
Borrowers from the Lenders hereunder, and each payment by the Borrowers on
account of any commitment fee and any reduction of the Revolving Commitments of
the Lenders shall be made pro rata according to the respective Revolving
Percentages of the relevant Lenders.
 
(b)           Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
 
(c)           All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars or Canadian Dollars,
as applicable, and in immediately available funds.  The Administrative Agent
shall distribute such payments to each relevant Lender promptly upon receipt in
like funds as received, net of any amounts owing by such Lender pursuant to
Section 9.7.  If any payment hereunder (other than payments on the Eurodollar
Loans or CDOR Rate Loans, as applicable) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan or CDOR Rate Loan becomes due
and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 
35

--------------------------------------------------------------------------------

 
 
(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrowers.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by the relevant Borrower prior to the date of any payment due to be made
by such Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that such Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the relevant Borrower within three Business
Days after such due date, the Administrative Agent shall be entitled to recover,
on demand, from each Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrowers.
 
(f)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.2, 2.4(b), 2.4(c), 2.13(d), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
2.14         Requirements of Law.  (a)   If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i)  shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate or the CDOR Rate; or

 
36

--------------------------------------------------------------------------------

 
 
(iii)  shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrowers
shall promptly pay such Lender or such other Credit Party, upon its demand, any
additional amounts necessary to compensate such Lender or such other Credit
Party for such increased cost or reduced amount receivable.  If any Lender or
such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the relevant Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.
 
(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Company (with a copy to the Administrative
Agent) of a written request therefor, the Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
 
(c)           Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in law, regardless of the date enacted, adopted or issued.
 
(d)           If by reason of any change in a Requirement of Law, disruption of
currency or foreign exchange markets, war or civil disturbance or similar event,
the funding of any Loans in Canadian Dollars or the funding of any Loan in
Canadian Dollars to an office located other than in New York shall be impossible
or, in the judgment of any Lender, not consistent with the protection of its
rights or interests, then, at the election of any Lender, no Loans in Canadian
Dollars shall be made or any Loan in Canadian Dollars shall be made to an office
of the Administrative Agent located in New York, as the case may be.
 
(e)           If payment in respect of any Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York and if, by
reason of any change in a Requirement of Law, disruption of currency or foreign
exchange markets, war or civil disturbance or similar event, payment of such
Obligations in such currency or such place of payment shall be impossible or, in
the judgment of any applicable Lender, not consistent with the protection of its
rights or interests, then, at the election of any applicable Lender, the
Canadian Borrower shall make payment of such Obligation in Dollars (based upon
the Spot Selling Rate in effect for the day on which such payment occurs, as
determined by the Administrative Agent in accordance with the terms hereof)
and/or in New York, and shall indemnify such Lender against any losses or
expenses that it shall sustain as a result of such alternative payment.

 
37

--------------------------------------------------------------------------------

 
 
(f)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Company (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section, the Company
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Company of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Company pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
 
2.15        Taxes.  (a)   Withholding Taxes; Gross-Up.  Each payment by any Loan
Party under any Loan Document shall be made without withholding for any Taxes,
unless such withholding is required by any law.  If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including any withholding applicable
to additional amounts payable under this Section), the applicable Credit Party
receives the amount it would have received had no such withholding been made.
 
(b)          Payment of Other Taxes by the Borrowers.  The Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
(c)           Evidence of Payment.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(d)          Indemnification by the Borrowers.  The Loan Parties shall jointly
and severally indemnify each Credit Party for any Indemnified Taxes that are
paid or payable by such Credit Party in connection with any Loan Document
(including as a result of any amount paid or payable by a Loan Party under this
Section 2.15(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.15(d) shall be paid within 10 days after the Credit Party delivers to
the Company a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Credit Party and describing the basis for the indemnification
claim.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.  Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The indemnity under this
Section 2.15(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 
38

--------------------------------------------------------------------------------

 
 
(f)           Status of Lenders.
 
(i)  Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the relevant Borrower and the Administrative Agent, at the time
or times reasonably requested by any Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding.  In addition, any Lender, if
requested by a Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.15(f)(ii)(A) through (E) and Section 2.15(f)(iii) below)
shall not be required if in the Lender's judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender.  Upon the reasonable request of such
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.15(f).  If any
form or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
 
(ii)  Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
 
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
 
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the "interest"
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;
 
(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI;
 
(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit G (a "U.S. Tax
Certificate") to the effect that such Lender is not (a) a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, (b) a "10 percent shareholder" of
either Borrower within the meaning of Section 871(h)(3)(B) of the Code, (c) a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

 
39

--------------------------------------------------------------------------------

 
 
(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
 
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrowers or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
 
(iii)  If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender's obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.15(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
 
(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.15
(including Taxes in respect of additional amounts paid pursuant to this
Section 2.15), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of the Tax indemnity received), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this Section 2.15(g), in no event will any indemnified party be required to pay
any amount to any indemnifying party pursuant to this Section 2.15(g) to the
extent such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if such refund had never been received.  This Section 2.15(g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 
40

--------------------------------------------------------------------------------

 
 
(h)           Survival.  Each party's obligations under this Section 2.15 shall
survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Revolving Commitments and the repayment, satisfaction or
discharge of all other obligations under the Loan Documents.
 
(i)            Issuing Lender.  For purposes of Sections 2.15(e) and (f), the
term “Lender” includes the Issuing Lender and the Swingline Lender.
 
2.16         Indemnity.  The Borrowers agree to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by any Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans or CDOR Rate
Loans after such Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by any Borrower in making any
prepayment of or conversion from Eurodollar Loans or CDOR Rate Loans after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans or CDOR Rate
Loans on a day that is not the last day of an Interest Period with respect
thereto.  Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market, or for Canadian Dollars deposits of a comparable amount and
period to such CDOR Rate Loan from other banks in the Canadian bankers’
acceptance market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrowers by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.17         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.14, 2.15(a) or
(d) with respect to such Lender, it will, if requested by any Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrowers or the rights of any Lender
pursuant to Section 2.14, 2.15(a) or (d).
 
2.18         Replacement of Lenders.  The Company shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.14, 2.15(a) or (d), (b) becomes a Defaulting Lender, or (c) does not consent
to any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders (with the percentage in such definition being
deemed to be 66⅔% for this purpose) has been obtained), with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.17 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.14, 2.15(a) or
(d), (iv) the replacement financial institution shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the relevant Borrower shall be liable to such replaced Lender
under Section 2.16 if any Eurodollar Loan or CDOR Rate Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Company shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the relevant Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.14, 2.15(a) or (d),
as the case may be, and (ix) any such replacement shall not be deemed to be a
waiver of any rights that the Borrowers, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 
41

--------------------------------------------------------------------------------

 
 
2.19        Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.5(a);
 
(b)          the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
 
(c)           if any Swingline Exposure or L/C Exposure exists at the time such
Lender becomes a Defaulting Lender then:
 
(i)  all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;
 
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Company’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Exposure is outstanding;
 
(iii)  if the Company cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
 
(iv)  if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.5(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

 
42

--------------------------------------------------------------------------------

 
 
(v)  if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 2.5(a) that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Commitment that was utilized by such LC
Exposure) and all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and
 
(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Exposure will be 100% covered by the Revolving Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Company in accordance with Section 2.19(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.
 
2.20           Incremental Facilities.  (a)   The Company and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall make term loans in Dollars (“Incremental Term Loans”) or increase
Revolving Commitments available in Dollars, as applicable (such increases to
Revolving Commitments, “Incremental Revolving Commitments”), by executing and
delivering to the Administrative Agent an Increased Facility Activation Notice
specifying (i) the amount of such Incremental Term Loans or Incremental
Revolving Commitments, as applicable, (ii) the applicable Increased Facility
Closing Date and (iii) in the case of Incremental Term Loans, (x) the applicable
Incremental Term Maturity Date, (y) the amortization schedule for such
Incremental Term Loans and (z) the Applicable Margin for such Incremental Term
Loans ).  Notwithstanding the foregoing, (i) without the consent of the Required
Lenders, the aggregate amount of borrowings of Incremental Term Loans together
with the aggregate amount of Incremental Revolving Commitments obtained after
the Closing Date pursuant to this paragraph shall not exceed $100,000,000 and
(ii) unless otherwise consented to by the Administrative Agent, each increase
effected pursuant to this paragraph shall be in a minimum amount of at least
$10,000,000.  Increased Facility Closing Dates may be selected by the Company
after the Closing Date and specified in the applicable Increased Facility
Activation Notice.  Incremental Term Loans and Incremental Revolving Commitments
shall become effective as of each relevant Increased Facility Closing Date;
provided that (i) no Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion, (ii) no Default or Event of Default has occurred and is continuing
or shall result therefrom, (iii) the Company is in Pro Forma Compliance, (iv)
the Company shall have delivered a certificate of a Responsible Officer to the
effect set forth above, together with reasonably detailed calculations, (v) the
representations and warranties set forth in Section 4 are true and correct in
all material respects immediately prior to, and after giving effect to, the
incurrence of such Incremental Term Loans or Incremental Revolving Commitments,
(vi) the Incremental Term Loans and Incremental Revolving Commitments shall rank
pari passu or junior in right of payment and of security with the Revolving
Commitments, (vii) the Incremental Term Maturity Date of any Incremental Term
Loans shall be no earlier than the Revolving Termination Date, provided that,
prior to the Revolving Termination Date, the aggregate amount of such
installments for any four consecutive fiscal quarters shall not exceed 5.0% of
the aggregate principal amount of such Incremental Term Loans on the date such
Loans were first made and (viii) any Incremental Revolving Commitments shall
have the same terms as the Revolving Commitments, and any Incremental Term
Loans, except as permitted above, shall have (A) the same terms as the Loan
Documents, as applicable, or (B) such other terms as shall be reasonably
satisfactory to the Administrative Agent.

 
43

--------------------------------------------------------------------------------

 
 
(b)           Any additional bank, financial institution or other entity which,
with the consent of the Company and the Administrative Agent (which consent
shall not be unreasonably withheld), elects to become a “Lender” under this
Agreement in connection with any transaction described in Section 2.20(a) shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit H-2, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.
 
(c)           Unless otherwise agreed by the Administrative Agent, on each
Increased Facility Closing Date with respect to the Revolving Facility, the
Company shall borrow Revolving Loans under the relevant increased Revolving
Commitments from each Lender participating in the relevant increase in an amount
determined by reference to the amount of each Type of Loan (and, in the case of
Eurodollar Loans, of each Eurodollar Tranche) which would then have been
outstanding from such Lender if (i) each such Type or Eurodollar Tranche had
been borrowed or effected on such Increased Facility Closing Date and (ii) the
aggregate amount of each such Type or Eurodollar Tranche requested to be so
borrowed or effected had been proportionately increased.  The Eurodollar Base
Rate applicable to any Eurodollar Loan borrowed pursuant to the preceding
sentence shall equal the Eurodollar Base Rate then applicable to the Eurodollar
Loans of the other Lenders in the same Eurodollar Tranche (or, until the
expiration of the then-current Interest Period, such other rate as shall be
agreed upon between the Company and the relevant Lender).
 
(d)           Notwithstanding anything to the contrary in this Agreement, each
of the parties hereto hereby agrees that, on each Increased Facility Activation
Date, this Agreement shall be amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loans or
increased Revolving Commitments evidenced thereby.  Any such deemed amendment
may be effected in writing by the Administrative Agent with the Company’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.
 
2.21          Foreign Exchange Rate.  (a) No later than 1:00 P.M. (New York City
time) on each Calculation Date, the Administrative Agent shall determine the
Spot Selling Rate as of such Calculation Date with respect to Canadian
Dollars.  The Spot Selling Rates so determined shall become effective on the
relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Section 10.18 and any other provision expressly requiring the use of a
current Spot Selling Rate) be the Spot Selling Rates employed in converting any
amounts between Dollars and Canadian Dollars.

 
44

--------------------------------------------------------------------------------

 
 
(b)           No later than 5:00 P.M. (New York City time) on each Reset Date,
the Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the Loans in Canadian Dollars to the
Canadian Borrower then outstanding.
 
(c)           The Administrative Agent shall promptly notify the Borrowers of
each determination of a Spot Selling Rate hereunder.
 
SECTION 3.    LETTERS OF CREDIT
 
3.1           L/C Commitment.  (a)   Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Company on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero.  Each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).
 
(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
3.2           Procedure for Issuance of Letter of Credit.  The Company may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Company.  The Issuing Lender shall furnish a copy of such
Letter of Credit to the Company promptly following the issuance thereof.  The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
 
3.3           Fees and Other Charges.  (a)   The Company will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date.  In addition, the Company shall
pay to the Issuing Lender for its own account a fronting fee of 0.25% per annum
on the undrawn and unexpired amount of each Letter of Credit, payable quarterly
in arrears on each Fee Payment Date after the issuance date.

 
45

--------------------------------------------------------------------------------

 
 
(b)           In addition to the foregoing fees, the Company shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
3.4           L/C Participations.  (a)   The Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Company in accordance with the terms of this Agreement
(or in the event that any reimbursement received by the Issuing Lender shall be
required to be returned by it at any time), such L/C Participant shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount that is not so reimbursed (or is so returned).  Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Company or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Company, (iv) any breach of this Agreement or any other Loan Document by the
Company, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing
 
(b)           If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
 
(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Company or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

 
46

--------------------------------------------------------------------------------

 
 
3.5           Reimbursement Obligation of the Company.  If any draft is paid
under any Letter of Credit, the Company shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Company receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Company
receives such notice.  Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds.  Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.10(b) and (y) thereafter, Section 2.10(c).
 
3.6           Obligations Absolute.  The Company’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Company may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Company also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Company’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Company and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Company against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Company agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Company and shall not result in any
liability of the Issuing Lender to the Company.
 
3.7           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Company of the date and amount thereof.  The responsibility of the Issuing
Lender to the Company in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
 
3.8           Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
SECTION 4.     REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrowers hereby represent and warrant to the Administrative Agent and each
Lender that:

 
47

--------------------------------------------------------------------------------

 
 
4.1           Financial Condition.  The audited consolidated balance sheets of
the Company as at December 31, 2010, December 31, 2009 and December 31, 2008,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers LLP, present fairly the
consolidated financial condition of the Company as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended.  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein).  As of the
Closing Date, no Group Member has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.  During the period from December 31, 2010 to and
including the date hereof there has been no Disposition by any Group Member of
any material part of its business or property.
 
4.2           No Change.  Since December 31, 2010, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3           Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
 
4.4           Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrowers, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Acquisition and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 4.19 and (iii) those consents,
authorizations, filings and notices the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect.  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents).  No Requirement of Law or Contractual Obligation applicable to the
Company or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

 
48

--------------------------------------------------------------------------------

 
 
4.6           Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
the Borrowers, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
 
4.7           No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.
 
4.8           Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 7.3 and
except where the failure to have such title or other property interests
described above could not reasonably be expected to have a Material Adverse
Effect.
 
4.9           Intellectual Property.  Each Group Member owns, is licensed to
use, or otherwise possesses a valid and continuing right to use all Intellectual
Property necessary for the conduct of its business as currently conducted and as
currently planned to be conducted, except to the extent such failure to own or
possess the right to use could not reasonably be expected to have a Material
Adverse Effect.  No claim has been asserted, is pending, or to the knowledge of
the Company is threatened by any Person challenging or questioning the use of
any Intellectual Property or the validity or effectiveness of any Intellectual
Property which could reasonably be expected to have a Material Adverse Effect,
nor does either Borrower know of any valid basis for any such claim.  The use of
Intellectual Property by each Group Member or the conduct of their business do
not infringe on the rights of any Person in a manner which could reasonably be
expected to have a Material Adverse Effect.
 
4.10         Taxes.  Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (a) each Group
Member has filed or caused to be filed all Federal, state, provincial,
territorial and other Tax returns that are required to be filed and has paid all
Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); and (b) no
Tax Lien (except as permitted by Section 7.3) has been filed, and, to the
knowledge of the Borrowers, no claim is being asserted, with respect to any such
Tax, fee or other charge.
 
4.11         Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  No more than 25% of the assets of the Group Members consist of “margin
stock” as so defined.  If requested by any Lender or the Administrative Agent,
the Company will furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.
 
 
49

--------------------------------------------------------------------------------

 
4.12         Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any Group Member pending or, to the knowledge of
the Borrowers, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act,
the Employment Standards Act (Ontario) or any other applicable Requirement of
Law dealing with such matters; (c) all payments due from any Group Member on
account of employee health and welfare insurance; and (d) all payments due from
any Group Member on account of the Canada Pension Plan or the Quebec Pension
Plan have been paid or accrued as a liability on the books of the relevant Group
Member.
 
4.13         ERISA.  Except as would not reasonably be expected to result in a
Material Adverse Effect: (a) Each Group Member and each of their respective
ERISA Affiliates is in compliance with the applicable provisions of ERISA and
the provisions of the Code relating to Plans and the regulations and published
interpretations thereunder; (b) no ERISA Event or Foreign Plan Event has
occurred or is reasonably expected to occur; and (c) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any Group Member or any ERISA Affiliate or to which
any Group Member or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards No.
106.  The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation-Retirement Benefits) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Pension Plan
allocable to such accrued benefits, and the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $1,000,000 the
fair market value of the assets of all such underfunded Pension Plans.
 
4.14         Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
4.15         Subsidiaries.  Except as disclosed to the Administrative Agent by
the Company in writing from time to time after the Closing Date, (a) Schedule
4.15 sets forth the name and jurisdiction of incorporation of each Subsidiary
(including whether such Subsidiary is a Restricted or Unrestricted Subsidiary)
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Company or any Subsidiary.
 
4.16         Use of Proceeds.  The proceeds of the Revolving Loans and the
Swingline Loans, and the Letters of Credit, shall be used for general corporate
purposes of the Company and its Subsidiaries (including Capital Expenditures and
Investments).
 
4.17         Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 
50

--------------------------------------------------------------------------------

 
 
(a)           the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could reasonably be expected to give rise to
liability under, any Environmental Law;
 
(b)           no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor do the Borrowers have knowledge or reason to believe that
any such notice will be received or is being threatened;
 
(c)           Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law;
 
(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrowers, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
 
(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws;
 
(f)           the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and
 
(g)           no Group Member has assumed any liability of any other Person
under Environmental Laws.
 
4.18         Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
by or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Company to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Confidential Information Memorandum, in any SEC
filings provided in connection hereto or in any other documents, certificates
and statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.
 
 
51

--------------------------------------------------------------------------------

 
 
4.19         Security Documents.  (a)   The U.S. Guarantee and Collateral
Agreement and the Canadian Security Agreement are effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof.  In the case of the Pledged Stock described in the Security
Documents, when stock certificates representing such Pledged Stock are delivered
to the Administrative Agent (together with a properly completed and signed stock
power or endorsement), and in the case of the other Collateral described in the
Security Documents, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19 (a), the relevant Security Document shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined therein), in each case prior and superior in right
to any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 7.3).
 
(b)           Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 4.19(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person.  Schedule 1.1B lists, as of the Closing
Date, each parcel of owned real property and each leasehold interest in real
property located in the United States and held by the Company or any of its
Subsidiaries that has a value, in the reasonable opinion of the Borrowers, in
excess of $500,000.
 
4.20         Solvency.  Each Loan Party is, and the incurrence of all
Indebtedness and obligations which may be incurred in connection herewith will
be, Solvent.
 
4.21         Regulation H.  No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act
of 1968.
 
4.22         Canadian Pension Plan and Benefit Plans.  Schedule 4.22 lists all
Canadian Benefit Plans and Canadian Pension Plans currently maintained,
contributed to or required to be contributed to, by the Loan Parties and their
Subsidiaries.  Each Loan Party and each of their Subsidiaries has complied with
and performed all of its obligations under and in respect of the Canadian
Pension Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations) in all material respects.  All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws.  There have been no
improper withdrawals or applications of the assets of the Canadian Pension
Plans.  No promises of benefit improvements under the Canadian Pension Plans
have been made except where such improvement could not reasonably be expected to
have a Material Adverse Effect

 
52

--------------------------------------------------------------------------------

 
 
4.23         OFAC Compliance.  No Group Member or any Affiliate of a Group
Member are in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time. "OFAC" means The Office of Foreign
Assets Control of the U.S. Department of the Treasury.
 
SECTION 5.   CONDITIONS PRECEDENT
 
5.1           Conditions to Availability.  The agreement of each Lender to make
the initial Revolving Facility available on the Closing Date is subject to the
satisfaction, prior to or concurrently with the Closing Date, of the following
conditions precedent:
 
(a)           Credit Agreement; Guarantee and Collateral Agreements.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Borrowers and each Person listed on
Schedule 1.1A, (ii) the U.S. Guarantee and Collateral Agreement, executed and
delivered by the Company and each Subsidiary Guarantor, (iii) an Acknowledgement
and Consent in the form attached to the U.S. Guarantee and Collateral Agreement,
executed and delivered by each Issuer (as defined therein), if any, that is not
a Loan Party and (iv) the Canadian Security Agreement, executed and delivered by
the Canadian Borrower and each Canadian Subsidiary Guarantor.
 
(b)           Pro Forma Balance Sheet; Financial Statements.  The Lenders shall
have received (i) the Pro Forma Balance Sheet, (ii) the financial statements
referred to in subsection 4.1(b) (it being understood that such information may
be furnished in the form of a Form 10-K) and (iii) unaudited interim
consolidated financial statements of the Company for each fiscal quarter ended
after the date of the latest applicable financial statements delivered pursuant
to clause (ii) of this paragraph as to which such financial statements are
available (it being understood that such information may be furnished in the
form of a Form 10-Q).
 
(c)           Projections.  The Lenders shall have received satisfactory
projections through 2015.
 
(d)           Approvals.  All governmental and third party approvals necessary
in connection with the financing contemplated hereby shall have been obtained
and be in full force and effect.
 
(e)           Lien Searches.  The Administrative Agent shall have received the
results of a recent Lien search with respect to each Loan Party, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.
 
(f)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date.
 
(g)           Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit D, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.

 
53

--------------------------------------------------------------------------------

 
 
(h)           Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:
 
(i)  the legal opinion of O’Melveny & Myers LLP, counsel to the Company and its
Subsidiaries, substantially in the form of Exhibit F-1;
 
(ii) the legal opinions of Shipman & Goodwin LLP and Blake, Cassels & Graydon
LLP, counsel to the Company and its Subsidiaries, substantially in the form of
Exhibits F-2 and F-3
 
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
(i)           Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Security Documents endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.
 
(j)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code and PPSA financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall be in proper form for filing, registration or recordation; provided,
however, that if the creation or perfection of the Administrative Agent’s
security interests in Intellectual Property acquired in connection with the
Company’s acquisition of triVIN Holdings, Inc. (the “triVIN IP Collateral”)
cannot be reasonably accomplished prior to the Closing Date, after use of
commercially reasonable efforts to do so, then the creation and perfection of
such triVIN IP Collateral shall be governed by Section 6.11 and shall not
constitute a condition precedent to the availability of the Revolving Facility.
 
(k)           Mortgages, etc.  (i)  The Administrative Agent shall have received
a Mortgage with respect to each Mortgaged Property, executed and delivered by a
duly authorized officer of each party thereto.
 
(ii)    If requested by the Administrative Agent, the Administrative Agent shall
have received, and the title insurance company issuing the policy referred to in
clause (iii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Mortgaged Properties certified
to the Administrative Agent and the Title Insurance Company in a manner
satisfactory to them, dated a date satisfactory to the Administrative Agent and
the Title Insurance Company by an independent professional licensed land
surveyor satisfactory to the Administrative Agent and the Title Insurance
Company.
 
(iii)   The Administrative Agent shall have received in respect of each
Mortgaged Property a mortgagee’s title insurance policy (or policies) or marked
up unconditional binder for such insurance, in each case in form, substance and
amount satisfactory to the Administrative Agent.  The Administrative Agent shall
have received evidence satisfactory to it that all premiums in respect of each
such policy, all charges for mortgage recording tax, and all related expenses,
if any, have been paid.

 
54

--------------------------------------------------------------------------------

 
 
(iv)  With respect to each Mortgaged Property required to be insured pursuant to
the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act of
1968, and the regulations promulgated thereunder, because improvements on such
Mortgaged Property are located in an area which has been identified by the
Secretary of Housing and Urban Development as a "special flood hazard area," (i)
a policy of flood insurance that (A) covers such improvements and (B) is written
in an amount reasonably satisfactory to the Administrative Agent (not to exceed
100% of the value of such improvements) and (ii) a confirmation that the
applicable Loan Party has received the notice requested pursuant to Section
208.25(i) of Regulation H of the Board.
 
(v)   The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties.
 
(l)           Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the U.S. Guarantee
and Collateral Agreement.
 
(m)          USA PATRIOT Act.  The Administrative Agent shall have received all
documentation and other information, which has been requested in writing at
least three Business Days prior to the Closing Date, required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Canadian AML
Legislation.
 
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
5.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) any
representation and warranty that is qualified as to “Material Adverse Effect” or
similar language shall be true and correct in all respects and (iii) that for
purposes of this Section 5.2, the representations and warranties contained in
Section 4.1(a) and Section 4.1(b) shall be deemed to refer to the most recent
financial statements furnished pursuant to Section 6.1(a) and Section 6.1(b)
and, in the case of the financial statements furnished pursuant to Section
6.1(b), the representations contained in Section 4.1(a), as modified by this
clause (iii), shall be qualified by the statement that such financial statements
are subject to the absence of footnotes and year-end audit adjustments.
 
(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.
 
(c)           Borrowing Notice.  The Administrative Agent shall have received a
borrowing notice in accordance with the requirements of Section 2.2.

 
55

--------------------------------------------------------------------------------

 


Each borrowing by and issuance of a Letter of Credit on behalf of the Company
hereunder shall constitute a representation and warranty by the Company as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
 
SECTION 6.      AFFIRMATIVE COVENANTS
 
The Borrowers hereby agree that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrowers shall
and shall (except in the case of the covenants set forth in Section 6.1, Section
6.2, Section 6.7 and Section 6.9), cause each of their respective Restricted
Subsidiaries to:
 
6.1           Financial Statements.  Furnish to the Administrative Agent and
each Lender:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Company, a copy of the audited consolidated
balance sheet of the Company and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification, commentary or exception or qualification arising out of the scope
of the audit, by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing (it being understood that
such information may be furnished in the form of a Form 10-K);
 
(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company, the unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments) (it being understood
that such information may be furnished in the form of a Form 10-Q); and
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
6.2           Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender (or, in the case of clause (h), to the relevant Lender):
 
(a)           no later than 5 Business Days after the delivery of the financial
statements referred to in Section 6.1(a), a certificate of the independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary therefor no knowledge was obtained of any
Event of Default pursuant to Section 7.1, except as specified in such
certificate;

 
56

--------------------------------------------------------------------------------

 

(b)           no later than 5 Business Days after the delivery of any financial
statements pursuant to Section 6.1, (i) a certificate of a Responsible Officer
stating that, to the best of each such Responsible Officer’s knowledge, each
Loan Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Group Members, on a consolidated basis, with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Company, as the case may be, and (y) to the
extent not previously disclosed to the Administrative Agent, (1) a description
of any change in the jurisdiction of organization of any Loan Party, (2) a list
of any Intellectual Property acquired or exclusively licensed by any Loan Party
and (3) a description of any Person that has become a Group Member, in each case
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);
 
(c)           as soon as available, and in any event no later than 90 days after
the end of each fiscal year of the Company, a reasonably detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Company and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto),
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on estimates, information and assumptions and that such
Responsible Officer believes to be reasonable as of the date of delivery
thereof;
 
(d)           within five days after the same are sent, copies of all financial
statements and reports that the Company sends to the holders of any class of its
debt securities or public equity securities and, within five days after the same
are filed, copies of all financial statements and reports that the Company may
make to, or file with, the SEC;
 
(e)            promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) or 101(l) of ERISA that any Group Member or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided,
that if the relevant Group Members or ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plans, then, upon reasonable request of the Administrative Agent,
such Group Member or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Company shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof;
 
(f)           (i) if requested by the Administrative Agent, copies of each
annual and other return, report or valuation with respect to each Canadian
Pension Plan as filed with any applicable Governmental Authority; (ii) promptly
after receipt thereof, a copy of any direction, order, notice, ruling or opinion
that any Group Member may receive from any applicable Governmental Authority
with respect to any Canadian Pension Plan which could reasonably be expected to
have a Material Adverse Effect; (iii) notification within 30 days of the
establishment of any new Canadian Pension Plan, or the commencement of
contributions to or requirement to contribute to any such plan to which any
Group Member was not previously contributing; and (iv) notification within 30
days of any voluntary or involuntary termination of, or participation in, a
Canadian Pension Plan; and

 
57

--------------------------------------------------------------------------------

 
 
(g)           promptly, such additional financial and other information
regarding the business, legal or corporate affairs of any Group Member as the
Administrative Agent or any Lender may from time to time reasonably request.
 
6.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, including Taxes, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member or the
failure to file could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.
 
6.4           Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and Section 7.5 and except, in the case of
clause (ii) above or in the case of Restricted Subsidiaries, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.5           Maintenance of Property; Insurance.  (a)  Except if the failure to
do so could not reasonably be expected to have a Material Adverse Effect, keep
all material property useful and necessary in its business in good working order
and condition, ordinary wear and tear, casualty and condemnation excepted and
(b) maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Company and its Restricted
Subsidiaries) and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
 
6.6           Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time upon reasonable advance notice to the Company and
to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and employees of the Group Members
and with their independent certified public accountants; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 6.6 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Company’s expense; provided, further, that when an Event of Default has occurred
and is continuing the Administrative Agent or any such Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and upon reasonable advance notice.  The Administrative Agent and the Lenders
shall give the Company the opportunity to participate in any discussions with
the Company’s accountants.
 
6.7           Notices.  Promptly give notice to the Administrative Agent of:
 
(a)           the occurrence of any Default or Event of Default;

 
58

--------------------------------------------------------------------------------

 
 
(b)           any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
 
(c)            any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $2,000,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought, (iii) that is asserted or
instituted against any Plan, any Canadian Benefit Plan, any Canadian Pension
Plan, its fiduciaries or its assets, or (iv) which relates to any Loan Document;
 
(d)           the occurrence of any ERISA Event or Foreign Plan Event that,
alone or together with any other ERISA Events and/or Foreign Plan Events that
have occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $2,000,000, as
soon as possible and in any event within 20 days after the Company knows or has
reason to know thereof; and
 
(e)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8           Environmental Laws.  (a)   Comply, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect..
 
6.9           Designation of Subsidiaries.  The board of directors of the
Company may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrowers and the Restricted Subsidiaries shall
be in Pro Forma Compliance (and, as a condition precedent to the effectiveness
of any such designation, the Company shall deliver to the Administrative Agent a
certificate of a Responsible Officer setting forth in reasonable detail the
calculations demonstrating such compliance), and (iii) no Restricted Subsidiary
may be designated as an Unrestricted Subsidiary if it was previously designated
an Unrestricted Subsidiary.  The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Company therein,
at the date of designation in an amount equal to the net book value of the
Company’s (direct or indirect) investment therein.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary (a “Subsidiary
Redesignation”) shall, at the time of such designation, constitute the
incurrence of any Indebtedness or Liens of such Subsidiary existing at such
time.  In no event may the Canadian Borrower be designated an Unrestricted
Subsidiary.

 
59

--------------------------------------------------------------------------------

 
 
6.10         Additional Collateral, etc.  (a)   With respect to any material
property acquired after the Closing Date by any Group Member (other than (x) any
property described in paragraph (b), (c) or (d) below, (y) any property subject
to a Lien expressly permitted by Section 7.3(g) and (z) property acquired by any
Foreign Subsidiary, other than the Canadian Borrower or any Canadian Subsidiary)
as to which the Administrative Agent, for the benefit of the Secured Parties,
does not have a perfected Lien, as soon as reasonably practicable and in any
case on or prior to 30 days after such acquisition or such other date as the
Administrative Agent shall agree (i) execute and deliver to the Administrative
Agent such amendments to the Security Documents or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such property, including the filing of Uniform
Commercial Code or PPSA financing statements in such jurisdictions as may be
required by the U.S. Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and any filings at the United States
Patent and Trademark Office, the United States Copyright Office, the Canadian
Intellectual Property Office and any other governmental entity located in or
outside the United States.
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $1,000,000 acquired after
the Closing Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 7.3(g) and (y) real property
acquired by any Foreign Subsidiary), as soon as reasonably practicable and in
any case on or prior to 30 days after such acquisition or such other date as the
Administrative Agent shall agree (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Secured Parties with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions of
local counsel and counsel in the jurisdiction where the Loan Party that owns
such Mortgaged Property is located, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, and (iv) if such Mortgaged Property is required to be insured pursuant to
the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act of
1968, and the regulations promulgated thereunder because improvements on such
Mortgaged Property are located in an area which has been identified by the
Secretary of Housing and Urban Development as a "special flood hazard area," (i)
a policy of flood insurance that (A) covers such improvements and (B) is written
in an amount reasonably satisfactory to the Administrative Agent (not to exceed
100% of the value of such improvements) and (ii) a confirmation that the
applicable Loan Party has received the notice requested pursuant to Section
208.25(i) of Regulation H of the Board.
 
(c)           With respect to any new Subsidiary (other than a Foreign
Subsidiary, Immaterial Subsidiary or Unrestricted Subsidiary) created or
acquired after the Closing Date by any Group Member (which, for the purposes of
this paragraph (c), shall include any existing Subsidiary that ceases to be a
Foreign Subsidiary, Immaterial Subsidiary or Unrestricted Subsidiary), as soon
as reasonably practicable and in any case on or prior to 30 days after such
acquisition or such other date as the Administrative Agent shall agree (i)
execute and deliver to the Administrative Agent such amendments to the Security
Documents or such other documents as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Group Member, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (A) to
become a party to the Security Documents, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Security Documents with respect to such new Subsidiary, including the
filing of Uniform Commercial Code or PPSA financing statements in such
jurisdictions as may be required by the Security Documents or by law or as may
be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit D, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
 
60

--------------------------------------------------------------------------------

 
 
(d)            With respect to any new Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is a Foreign Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Security Documents as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any such Group Member
(provided that in no event shall more than 66% of the total outstanding voting
Capital Stock of any such new Subsidiary be required to be so pledged), (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, and take such other action
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
(e)           With respect to any material property acquired after the Closing
Date by the Canadian Borrower, any of its Subsidiaries or any Canadian
Subsidiary that is a Group Member (other than (x) any property described in
paragraph (f) or (g) below and (y) any property subject to a Lien expressly
permitted by Section 7.3(g)) as to which the Administrative Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, as soon as
reasonably practicable and in any case on or prior to 30 days after such
acquisition or such other date as the Administrative Agent shall agree (i)
execute and deliver to the Administrative Agent such amendments to the Security
Documents or such other documents as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in such
property, including the filing of PPSA financing statements or financing change
statements in such jurisdictions as may be required by the Security Documents or
by law or as may be requested by the Administrative Agent and any filings at the
United States Patent and Trademark Office, the United States Copyright Office,
Canadian Intellectual Property Office and any other governmental entity located
in or outside Canada.

(f)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $1,000,000 acquired after
the Closing Date by the Canadian Borrower, any of its Subsidiaries or any
Canadian Subsidiary that is a Group Member (other than any such real property
subject to a Lien expressly permitted by Section 7.3(g)), as soon as reasonably
practicable and in any case on or prior to 30 days after such acquisition or
such other date as the Administrative Agent shall agree (i) execute and deliver
a first priority Mortgage, in favour of the Administrative Agent, for the
benefit of the Secured Parties, covering such real property, (ii) if requested
by the Administrative Agent, provide the Secured Parties with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current survey
thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions of
local counsel and counsel in the jurisdiction where the Loan Party that owns
such Mortgaged Property is located, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
 
61

--------------------------------------------------------------------------------

 
 
(g)           With respect to any new Subsidiary or Canadian Subsidiary that is
a Group Member  created or acquired after the Closing Date by any Group Member,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Security Documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any such Group Member, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Administrative Agent’s security interest therein, and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
6.11         Post-Closing Obligations.
 
(a)           With respect to any triVIN IP Collateral as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien in place as of the Closing Date, within 30 days after the Closing
Date (as such date may be extended in the sole discretion of the Administrative
Agent) (i) execute and deliver to the Administrative Agent such amendments to
the U.S. Guarantee and Collateral Agreement or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such property, including any filings that may be required
by any Security Document or by law or as may be requested by the Administrative
Agent.
 
SECTION 7.     NEGATIVE COVENANTS
 
The Borrowers hereby agree that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Company shall
not, and shall not permit any of their respective Restricted Subsidiaries to,
directly or indirectly:
 
7.1           Financial Condition Covenants.  (a)   Consolidated Leverage
Ratio.  Permit the Consolidated Leverage Ratio as at the last day of any period
of four consecutive fiscal quarters of the Company to exceed 2.75 to 1.0.
 
(b)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Company to be less than 3.0 to 1.0.
 
7.2           Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 
62

--------------------------------------------------------------------------------

 
 
(a)           Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)           Indebtedness of (i) any Loan Party to any other Loan Party or to
any Restricted Subsidiary, (ii) any Restricted Subsidiary that is not a Loan
Party to any other Subsidiary that is not a Loan Party, and (iii) subject to
Section 7.8, any Restricted Subsidiary that is not a Loan Party to any Loan
Party;
 
(c)           Guarantee Obligations (i) by the Company or any of its Restricted
Subsidiaries of obligations of any Loan Party; (ii) by any Restricted Subsidiary
that is not a Loan Party of obligations of any Restricted Subsidiary that is not
a Loan Party, and (iii) subject to Section 7.8, by any Loan Party of obligations
of any Restricted Subsidiary that is not a Loan Party;
 
(d)           Indebtedness outstanding on the date hereof (provided that any
Indebtedness that is in excess of $250,000, individually, or $500,000, in the
aggregate, shall only be permitted under this subclause (d) to the extent such
Indebtedness is listed on Schedule 7.2(d)) and any Permitted Refinancing
thereof;
 
(e)           Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $15,000,000 at any one time outstanding; and
 
(f)           unsecured Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries), together with Indebtedness permitted under clause (g)
below, not to exceed $200,000,000 at any one time outstanding; provided that,
after giving effect to the incurrence of Indebtedness (i) the Borrower is in Pro
Forma Compliance with the covenants in Section 7.1, (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom; (iii)
(A) the maturity date of such unsecured Indebtedness is not shorter than the
Revolving Termination Date or (B) for any unsecured Indebtedness incurred after
the entry into an Incremental Term Facility, the maturity date of such unsecured
Indebtedness is not shorter than the maturity date of such Incremental Term
Facility and the Weighted Average Life to Maturity of such unsecured
Indebtedness is earlier than the Weighted Average Life to Maturity of such
Incremental Term Facility; (iv) such unsecured Indebtedness will only be
incurred or guaranteed by the Loan Parties, provided that $10,000,000 of such
additional unsecured Indebtedness may be incurred or guaranteed by Restricted
Subsidiaries of the Borrower that are not Loan Parties); and (v) the covenants
and events of default under any such unsecured Indebtedness will be no more
restrictive than the covenants and Events of Default under this Agreement.
 
(g)           (A) Indebtedness of a Restricted Subsidiary acquired after the
Closing Date or an entity merged into or consolidated with the Company or any
Restricted Subsidiary after the Closing Date and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case
exists at the time of such acquisition, merger, consolidation or amalgamation
and is not created in contemplation of such event and where such acquisition,
merger, consolidation or amalgamation is permitted by this Agreement or (B)
Indebtedness owed to the seller of any property acquired in a Permitted
Acquisition on an unsecured subordinated basis, which subordination shall be on
terms reasonably satisfactory to the Administrative Agent, in each case, so long
as both immediately prior and after giving effect thereto (x) no Event of
Default shall exist or result therefrom, and (y) the Loan Parties shall be in
Pro Forma Compliance, after giving effect to such acquisition, merger,
consolidation or amalgamation, the assumption, incurrence or issuance of such
Indebtedness and any related transactions, and any Permitted Refinancing
thereof; provided that the aggregate principal amount of Indebtedness permitted
by this clause (g), together with Indebtedness permitted under clause (f) above,
shall not exceed $200,000,000 at any one time outstanding;

 
63

--------------------------------------------------------------------------------

 
 
(h)           Indebtedness representing deferred compensation to employees of
the Company or any Restricted Subsidiary incurred in the ordinary course of
business;
 
(i)           Indebtedness incurred in a Permitted Acquisition or Disposition
permitted hereunder under customary agreements providing for indemnification,
the adjustment of the purchase price or similar adjustments, provided that any
such price adjustment will be factored into any calculations made pursuant to
Section 7.5(f);
 
(j)           Indebtedness consisting of obligations of the Company or any
Restricted Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with Permitted Acquisitions or any other
Investment permitted hereunder;
 
(k)           Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts, in each case in the
ordinary course of business; provided that such Indebtedness does not consist of
Indebtedness for borrowed money and is owed to the financial institutions
providing such arrangements and such Indebtedness is extinguished in accordance
with customary practices with respect thereto;
 
(l)           Indebtedness consisting of (A) the financing of insurance premiums
with the providers of such insurance or their Affiliates or (B) obligations
contained in supply arrangements, in each case, in the ordinary course of
business;
 
(m)          Indebtedness (including obligations in respect of letters of credit
or bank guarantees or similar instruments) incurred by the Company or any
Restricted Subsidiary constituting reimbursement obligations in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance; provided that upon
the drawing of such letters of credit or the incurrence of such Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed within 30 days following such drawing or
incurrence;
 
(n)           obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees provided by Borrower
or any Restricted Subsidiary or obligations in respect of letters of credit
related thereto, in each case in the ordinary course of business or consistent
with past practice, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;
 
(o)           Indebtedness in respect of any bankers’ acceptance, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary
course of business or;
 
(p)           Indebtedness consisting of Indebtedness issued by the Company or
any Restricted Subsidiary to current or former officers, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Capital Stock of the Company permitted by Section 7.6;
 
(q)           Indebtedness incurred by the Company or any Loan Party that is
either unsecured or secured by Liens ranking junior to or pari passu with the
Liens securing the Obligations and the aggregate principal amount of which does
not exceed the Incremental Amount available at the time of such incurrence and
any Permitted Refinancing of such Indebtedness; provided that;
 
 
64

--------------------------------------------------------------------------------

 
 
(A)            the Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Company stating that other than in the case of
any such Permitted Refinancing, the Company has elected to decrease the
Incremental Amount as a result of the incurrence of such Indebtedness as
contemplated by the definition of Incremental Amount;
 
(B)            (1) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the date that is six months following the Revolving Maturity Date or, if such
Indebtedness is incurred after the entry into an Incremental Term Facility, the
date that is six months after the maturity date of such Incremental Term
Facility and the Weighted Average Life to Maturity of such Indebtedness incurred
under this clause (q) is earlier than the Weighted Average Life to Maturity of
such Incremental Term Facility (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and customary acceleration rights
after an event of  default) and (2) the covenants, events of default, guarantees
and other terms of such Indebtedness (other than pricing, redemption premiums
and maturity), taken as a whole, are not more restrictive to the Company and the
Subsidiaries than those set forth in this Agreement; provided that a certificate
of the Chief Financial Officer of the Company delivered to the Administrative
Agent in good faith at least three Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Company has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement;
 
(C)            no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
 
(D)            the holders of such Indebtedness, which such Indebtedness is to
be secured, shall have entered into an intercreditor agreement reasonably
satisfactory to the Administrative Agent; and
 
(E)            the Company is in Pro Forma Compliance; and
 
(r)            all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (q).
 
7.3           Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property or rights, whether now owned or hereafter acquired, except:
 
(a)           Liens for Taxes (i) not yet due, (ii) that are being contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Company or its Restricted
Subsidiaries, as the case may be, in conformity with GAAP or (iii) are for
immaterial amounts;
 
(b)           landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction workers’, or other like Liens arising in the ordinary
course of business (i) that are not overdue for a period of more than 30 days,
(ii) that are being contested in good faith by appropriate proceedings or (iii)
with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

 
65

--------------------------------------------------------------------------------

 
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           (i) deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance and return of money bonds, performance and completion
guarantees, agreements with utilities and other obligations of a like nature
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items set forth in clause (i) of this Section 7.3(d);
 
(e)           encroachments, easements, rights of way, restrictions, other
similar minor title defects affecting the real property and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Company or any of its Restricted
Subsidiaries;
 
(f)           Liens in existence on the date hereof (provided that any Liens
that are in excess of $250,000, individually, or $500,000, in the aggregate,
shall only be permitted under this subclause (f) to the extent such Liens are
listed on Schedule 7.3(f)), provided that (i) the Lien does not extend to any
additional property other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof, and (ii) the modification, replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens (if such
obligations constitute Indebtedness) is permitted by Section 7.2;
 
(g)           Liens securing Indebtedness of the Company or any Restricted
Subsidiary incurred pursuant to Section 7.2(e) to finance the purchase, lease,
construction, replacements, repair or improvement of property (real or personal,
and whether through the direct purchase of property or Capital Stock of any
Person owning such property), provided that (i) such Liens attach concurrently
with or within two-hundred and seventy (270) days after the acquisition, lease,
repair, replacement, construction or improvement (as applicable) of the property
subject to such Liens and (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and any
accessions thereto and the proceeds and the products thereof and related
property; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings provided by such lender
and incurred under Section 7.2(e);
 
(h)           Liens created pursuant to the Security Documents;
 
(i)            any interest or title of a lessor under any lease entered into by
the Company or any Restricted Subsidiary in the ordinary course of its business
and covering only the assets so leased;
 
(j)           (i) pledges or deposits in the ordinary course of business in
connection with the Federal Employers Liability Act, workers’ compensation,
unemployment insurance and other social security legislation, (ii) pledges and
deposits in the ordinary course of business securing insurance premiums or
reimbursement obligations or indemnification obligations under insurance
policies or self-insurance arrangements, in each case payable to insurance
carriers that provide insurance to the Company any of its Restricted
Subsidiaries or (iii) obligations in respect of letters of credit or bank
guarantees that have been posted by the Company or any of the Restricted
Subsidiaries to support the payments of the items set forth in clauses (i) and
(ii) of this Section 7.3(j).

 
66

--------------------------------------------------------------------------------

 
 
(k)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.1(h);
 
(l)           (i) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business (including with respect to
intellectual property and software) which do not (A) interfere in any material
respect with the business of the Company and the other Loan Parties as conducted
and as planned to be conducted, or (B) secure any Indebtedness for borrowed
money or (ii) the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by the Company or any of the
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;
 
(m)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
 
(n)           Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection or (ii) in favor of
a banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;
 
(o)           Liens (i) (A) on advances of cash or Cash Equivalents in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 7.8(g) to be applied against the purchase price for such Investment and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.5, in each case under this clause (i), solely to the
extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien and (ii) earnest money
deposits of cash or Cash Equivalents made the Company or any of the Restricted
Subsidiaries in connection with any letter of intent or purchase agreement
related to a Permitted Acquisition hereunder;
 
(p)           Liens in favor of a Loan Party; provided that if any such Lien
shall cover any Collateral, the holder of such Lien shall execute and deliver to
the Administrative Agent a subordination agreement in the form and substance
reasonably satisfactory to the Administrative Agent;
 
(q)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary, in each case after the date hereof (other than Liens on
the Capital Stock of any Person that becomes a Restricted Subsidiary) and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien that is affixed or incorporated into
the property covered by such Lien pursuant to terms existing at the time of such
acquisition, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby (or, as
applicable, any modifications, replacements, renewals or extension thereof) is
permitted under Section 7.2;

 
67

--------------------------------------------------------------------------------

 
 
(r)           Liens arising from precautionary Uniform Commercial Code or PPSA
financing statement filings (or similar filings under other applicable Law)
regarding leases entered into by the Company or any of the Restricted
Subsidiaries otherwise permitted under this Agreement;
 
(s)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Company or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;
 
(t)           any interest or title of a lessor or sublessor under any leases or
subleases entered (other than leases constituting Capital Lease Obligations)
into by the Company or any Subsidiary in the ordinary course of business;
 
(u)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Company and its Restricted Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Company or any Restricted Subsidiary in the ordinary course of business;
 
(v)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
(w)          Liens securing insurance premiums financing arrangements, provided,
that such Liens are limited to the applicable unearned insurance premiums;
 
(x)           (i) Liens securing Indebtedness permitted by Section 7.2(q) and
any Permitted Refinancing thereof; provided that, if such Liens are (or are
intended to be) junior to the Liens securing the Obligations, such Liens shall
be Junior Liens and (ii) if such Liens are (or are intended to be) pari passu
with the Liens securing the Obligations, such Liens shall be Other First Liens;
 
(y)           Liens on Capital Stock of joint ventures securing obligations of
such joint ventures;
 
(z)           Liens on cash and Cash Equivalents of any (i) Foreign Subsidiary
or (ii) any Restricted Subsidiary acquired after the Closing Date, securing
obligations owing to the applicable banks or financial institutions (which banks
of financial institutions shall be Lenders or Affiliates of Lenders in the case
of any transfer of the applicable service agreements or arrangements to a
different bank or financial institution) under any treasury, depository,
overdraft or other cash management services agreements or arrangements with the
Company or any of its Subsidiaries; and
 
(aa)         Liens not otherwise permitted by this Section so long as the
aggregate outstanding principal amount of the obligations secured thereby (as to
the Company and all Restricted Subsidiaries) does not exceed $15,000,000 at any
one time.
 
7.4           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 
68

--------------------------------------------------------------------------------

 
 
(a)           (i) any Restricted Subsidiary of the Company may be merged or
consolidated with or into a Borrower (provided that such Borrower shall be the
continuing or surviving corporation) or with or into any Subsidiary Guarantor
(in the case of a Domestic Subsidiary) or a Canadian Subsidiary Guarantor (in
the case of a Canadian Subsidiary) (provided that the Subsidiary Guarantor or
Canadian Subsidiary Guarantor, as the case may be, shall be the continuing or
surviving corporation or the surviving Person shall expressly assume the
obligations of the Subsidiary Guarantor under the Loan Documents in a manner
reasonably acceptable to the Administrative Agent; provided that both before and
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing), (ii) any Restricted Subsidiary that is not a Loan Party may
be merged, amalgamated or consolidated with or into any other Restricted
Subsidiary that is not a Loan Party and, (iii) subject to Section 7.8, any
Subsidiary Guarantor may be merged or consolidated with or into a Restricted
Subsidiary that is not a Loan Party;
 
(b)           (i) any Restricted Subsidiary of the Company may Dispose of any or
all of its assets (x) to any Loan Party (upon voluntary liquidation or
otherwise) or (y) pursuant to a Disposition permitted by Section 7.5 and (ii)
any Restricted Subsidiary that is not a Loan Party may Dispose of any or all of
its assets to any Restricted Subsidiary that is not a Loan Party;
 
(c)           any Investment expressly permitted by Section 7.8 may be
structured as a merger, consolidation or amalgamation;
 
(d)           any Subsidiary may liquidate or dissolve or change its legal form
if the Company determines in good faith that such action is in the best
interests of the Company and its Subsidiaries and is not materially
disadvantageous to the Lenders (it being understood that, in the case of any
change in legal form, a Loan Party will remain a Loan Party); and
 
(e)           any Subsidiary may merge or consolidate with another Person to
effect a transaction permitted under Section 7.5 or 7.8.
 
7.5           Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Restricted Subsidiary’s Capital Stock to any
Person, except:
 
(a)           Dispositions of obsolete, used, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Company and the Restricted Subsidiaries;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           to the extent constituting Dispositions, Restricted Payments
permitted by Section 7.6, Investments permitted by Section 7.8 and Liens
permitted by Section 7.3 (excluding any Disposition resulting from the
enforcement of any such Lien), provided that any Disposition of property
resulting from a holder of a Lien permitted pursuant to Section 7.3 enforcing
rights in property subject to such Lien shall not be a permitted Disposition;
 
(d)           Dispositions of property pursuant to sale-leaseback transactions,
provided the fair market value of all property so Disposed shall not exceed
$15,000,000 in the aggregate;

 
69

--------------------------------------------------------------------------------

 

(e)           Dispositions of property by the Company or any Restricted
Subsidiary to the Company or any other Restricted Subsidiary (including any such
Disposition effected pursuant to a merger, liquidation or dissolution); provided
that if the transferor of such property is a Loan Party then (i) the transferee
thereof must either be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.8 and
any Indebtedness corresponding to such Investment must be permitted by Section
7.2;
 
(f)           Dispositions of property by the Company or any Restricted
Subsidiary not otherwise permitted under this Section 7.5; provided that (i) at
the time of such Disposition, no Event of Default shall exist or would result
from such Disposition, (ii) the Consolidated EBITDA generated by or attributable
to all such property Disposed of in any fiscal year of the Company shall not
exceed 20% of Consolidated EBITDA of the Company and its Restricted Subsidiaries
for the prior fiscal year (excluding any property disposed of in a Disposition
or series of related Dispositions involving an aggregate fair market value of
less than $2,500,000); and (iii) the sale price for such property (if in excess
of $10,000,000) shall be paid to the Company or such Restricted Subsidiary for
not less than 75% cash consideration; provided that for purposes of clause
(iii), (A) the amount of any liabilities (as shown on the Borrower’s or any
Restricted Subsidiary’s most recent balance sheet or in the notes thereto) of
the Company or any Restricted Subsidiary (other than liabilities that are by
their terms subordinated to the Obligations) that are assumed by the transferee
of any such assets, (B) any notes or other obligations or other securities or
assets received by the Company or any Restricted Subsidiary from such transferee
that are converted by the Company or any Restricted Subsidiary into cash within
180 days of the receipt thereof (to the extent of the cash received), (C) any
Designated Non-Cash Consideration received by the Company or any Restricted
Subsidiary in such Disposition having an aggregate fair market value (as
determined in good faith by the Borrower), taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not to exceed 3% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such receipt for
which financial statements have been delivered pursuant to Section 6.1 (with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value) and (D) with respect to any lease of assets by the Company or any
Restricted Subsidiary that constitutes a disposition, receipt of lease payments
over time on market terms (as determined in good faith by the Borrower) where
the payment consideration is at least 75% cash consideration shall, in each
case, be deemed to be cash.
 
(g)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
 
(h)           Dispositions of Cash Equivalents in connection with cash
management activities in the ordinary course of business or to affect a
transaction otherwise permitted hereunder;
 
(i)           Dispositions or discounts without recourse of accounts receivable
in connection with the collection or compromise thereof and not as part of a
financing transaction;
 
(j)           leases, subleases, licenses or sublicenses of property in the
ordinary course of business and which do not materially interfere with the
business of the Company and the Restricted Subsidiaries;
 
(k)           transfers of property subject to Casualty Events upon receipt of
the cash proceeds of such Casualty Event;

 
70

--------------------------------------------------------------------------------

 



 
(l)           Dispositions in the ordinary course of business consisting of the
abandonment of Intellectual Property which, in the reasonable judgment and good
faith determination of Holdings or any Restricted Subsidiary, is uneconomical,
negligible, obsolete or otherwise not material in the conduct of its business as
conducted or as planned to be conducted (it being understood and agreed that no
Material Intellectual Property may be Disposed of in reliance on this clause
(l)); and
 
(m)           Dispositions in connection with Investments permitted under
Section 7.8(w).
 
provided that any Disposition of any property pursuant to Section 7.5(d), 7.5(f)
or 7.5(m) and shall be for no less than the fair market value of such property
at the time of such Disposition.  To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.5 (including the assets of any Subsidiary
when the Capital Stock of such Subsidiary is being Disposed of as permitted
hereunder) to any Person other than the Company or any Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents.
 
7.6           Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a)           any Restricted Subsidiary may make Restricted Payments to the
Company and to each other owner of Capital Stock of such Restricted Subsidiary
(based on their relative ownership interests of the relevant Class of Capital
Stock);
 
(b)           so long as no Default or Event of Default shall have occurred and
be continuing, the Company may pay any regular dividends in cash to its
stockholders (other than in connection with any repurchase of shares of Capital
Stock of the Company or any of its Subsidiaries); provided that the aggregate
amount of payments under this clause (b) after the date hereof shall not exceed
$5,000,000;
 
(c)           the Company and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Capital Stock
(other than Disqualified Capital Stock) of such Person;
 
(d)           the Company and the Restricted Subsidiaries may make Restricted
Payments to pay for the repurchase, retirement or other acquisition or
retirement for value of Capital Stock of the Company held by any future, present
or former employee, director, officer, or consultant of the Company or any of
its Restricted Subsidiaries (or the estate, family members, spouse or former
spouse of any of the foregoing); provided that the aggregate amount of
Restricted Payments made under this clause (d) does not exceed in any calendar
year $10,0000,000;
 
(e)           the Company or any Restricted Subsidiary may make Restricted
Payments, the proceeds of which shall be used to make cash payments in lieu of
the issuance of fractional shares upon the exercise of warrants, options,
deferred stock units or other securities convertible into or exchangeable for
Capital Stock of any such Person in the ordinary course of business; provided
that any such cash payment shall not be for the purpose of evading the
limitations set forth in this Section 7.6 (as determined in good faith by the
board of directors or the managing board, as the case may be, of the Company (or
any authorized committee thereof);

 
71

--------------------------------------------------------------------------------

 
 
(f)            noncash repurchases of Capital Stock deemed to occur upon
exercise of stock options if such Capital Stock represent a portion of the
exercise price of such options; and
 
(g)           the Company may make Restricted Payments from the proceeds
of  Capital Stock, which is not Disqualified Capital Stock, of the Company (less
the amount of any such proceeds that are used to make Investments pursuant to
Section 7.8(q)); provided that, immediately before and after making such
Restricted Payment, (i) no Default or Event of Default shall have occurred and
be continuing and (ii) the Company is in Pro Forma Compliance (and, as a
condition precedent to making any such Restricted Payment, the Company shall
deliver to the Administrative Agent a certificate of a Responsible Officer
setting forth in reasonable detail the calculations demonstrating such
compliance).
 
7.7           Capital Expenditures.  Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Company and its Restricted
Subsidiaries in the ordinary course of business not exceeding the sum of (a)
$35,000,000 in each fiscal year of the Company (as adjusted as described in
clause (b) in connection with each acquisition of assets pursuant to a Permitted
Acquisition) plus (b) additional Capital Expenditures in each fiscal year up to
an amount equal to the product of (x) the book value of total assets of the
Company and its Restricted Subsidiaries prior to the acquisition of additional
assets in a Permitted Acquisition during such fiscal year and (y) a fraction,
the number of which is the book value of total assets of the Company and its
Restricted Subsidiaries after giving Pro Forma Effect to the acquisition of
additional assets in a Permitted Acquisition during such fiscal year and the
denominator of which is the amount set forth in clause (x); provided, that (i)
up to 100% of any such amount referred to above, if not so expended in the
fiscal year for which it is permitted, may be carried over for expenditure in
the next succeeding fiscal year and (ii) Capital Expenditures made pursuant to
this Section during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to clause (a) above.
 
7.8           Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable, security deposits and prepayments
arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business;
 
(b)           Investments in Cash Equivalents;
 
(c)           Guarantee Obligations permitted by Section 7.2;
 
(d)           loans and advances to employees or consultants of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for all Group Members not to exceed
$1,000,000 at any one time outstanding;
 
(e)           intercompany Investments by any Group Member in the Company or any
Person that, prior to such investment, is a Loan Party;

 
72

--------------------------------------------------------------------------------

 
 
(f)           intercompany Investments (i) by any Loan Party in any Person,
that, prior to such Investment, is not a Loan Party, in an aggregate amount not
to exceed the greater of $25,000,000 and 3.5% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date such Investment is
made and (ii) by any Restricted Subsidiary that is not a Loan Party in any Loan
Party or any other Restricted Subsidiary that is not a Loan Party;
 
(g)           Permitted Acquisitions;
 
(h)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted by Section 7.3, Section
7.2, Section 7.4, Section 7.5 and Section 7.6, respectively;
 
(i)           Investments existing or contemplated on the date hereof and set
forth on Schedule 7.8(i) and any modification, replacement, renewal or extension
thereof; provided that the amount of the original Investment under this clause
(i) is not increased except by the terms of such Investment as of the date
hereof or as otherwise permitted by this Section 7.8;
 
(j)           Investments in Swap Agreements permitted by Section 7.2;
 
(k)           promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.5;
 
(l)           Investments in the ordinary course of business consisting of (i)
Article 3 of the Uniform Commercial Code endorsements for collection or deposit
or (ii) Article 4 of the Uniform Commercial Code customary trade arrangements
with customers, in each case consistent with past practice;
 
(m)           Investments (including debt obligations and Capital Stock)
received in connection with (x) the bankruptcy or reorganization of any Person
and in settlement of obligations of, or disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment and
(y) the non-cash proceeds of any Disposition permitted by Section 7.5;
 
(n)           advances of payroll payments to employees in the ordinary course
of business;
 
(o)           Guarantees by the Company or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
 
(p)           Investments in Unrestricted Subsidiaries; provided that
immediately after giving effect to any such Investment, the amount invested in
the applicable Unrestricted Subsidiary pursuant to this Section 7.8(p), when
aggregated with the amounts then invested in all other Unrestricted
Subsidiaries, shall not exceed $10,000,000 at any one time outstanding;
 
(q)           Investments to the extent the consideration paid therefor consists
of Capital Stock, which is not Disqualified Capital Stock, of the Company or the
proceeds thereof (less the amount of any such proceeds that are used to make
Restricted Payments pursuant to Section 7.6(g); provided that, immediately
before and after making such Investment, no Default or Event of Default shall
have occurred and be continuing);

 
73

--------------------------------------------------------------------------------

 
 
(r)           Investments of a Restricted Subsidiary acquired after the Closing
Date or of an entity merged into the Company or merged into or consolidated with
a Restricted Subsidiary after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, consolidation or amalgamation and were in existence on the
date of such acquisition, merger, consolidation or amalgamation;
 
(s)           Guarantee Obligations permitted under Section 7.2 (except to the
extent such Guarantee is expressly subject to Section 7.8);
 
(t)           Investments in the ordinary course of business consisting of the
licensing or contribution of Intellectual Property pursuant to joint marketing
arrangements with other persons in the ordinary course of business, to so long
as such licensing or contribution arrangements do not limit the Administrative
Agent’s security interest (if any) in the Intellectual Property so licensed or
contributed;
 
(u)           Investments in joint ventures not in excess of $20,000,000 in the
aggregate at any time outstanding; provided that if any Investment pursuant to
this paragraph (u) is made in any person that is not a Restricted Subsidiary of
the Borrower at the date of the making of such Investment and such person
becomes a Restricted Subsidiary of the Borrower after such date, such Investment
shall thereafter be deemed to have been made pursuant to paragraph (f) above (to
the extent making such Investment at such time would not be a default
thereunder) and shall cease to have been made pursuant to this paragraph (u) for
so long as such person continues to be a Restricted Subsidiary of the Borrower;
 
(v)           any Investment consisting of intercompany current liabilities in
connection with (i) cash management in the ordinary course of business and (ii)
the non-cash, tax and accounting operations of the Company and its Subsidiaries;
 
(w)           the Permitted Project Truck Investment and any Investments in
exercising warrants related thereto; and
 
(x)           in addition to Investments otherwise expressly permitted by this
Section, Investments by the Company or any of its Restricted Subsidiaries not
exceeding $25,000,000 at any one time outstanding, provided that no Default or
Event of Default shall have occurred and be continuing or would result from
Investments made pursuant to this clause (x).
 
provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.8 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments not otherwise permitted
under Section 7.9.
 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less any amount paid, repaid,
returned, distributed or otherwise received in cash in respect of such
Investment.
 
7.9           Optional Payments and Modifications of Certain Debt
Instruments.  (a)   Make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease the
principal of or interest on, or any other amount owing in respect of, any
Indebtedness incurred under Section 7.2(f) or 7.2(q), except for any
refinancings, refundings, renewals or extensions of such Indebtedness which
additional Indebtedness is permitted under Section 7.2(f) or 7.2(q).

 
74

--------------------------------------------------------------------------------

 
 
(b)  Amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any agreement or
instrument governing or evidencing Indebtedness incurred under Section 7.2(f) or
7.2(q) to the extent and such amendments, modifications or changes would violate
Section 7.2(f) or 7.2 (q) if such Indebtedness were deemed incurred at the time
of such amendment, modification or change.
 
7.10         Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than a Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement and upon fair and reasonable terms no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, (b) among the
Borrower and/or any of its Restricted Subsidiaries or any entity that becomes a
Restricted Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Restricted Subsidiary is the surviving
entity), (c) entering into employment and severance arrangements between the
Company and the Restricted Subsidiaries and their respective officers and
employees, as determined in good faith by the board of directors or senior
management of the relevant Person, (d) the payment of customary fees and
reimbursement of reasonable out-of-pocket costs of, and customary indemnities
provided to or on behalf of, directors, officers and employees of the Company
and the Restricted Subsidiaries in the ordinary course of business, (e)
Restricted Payments permitted under Section 7.6, (f) (employment and severance
arrangements between the Company and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (g) transactions with joint
ventures for the purchase or sale of goods, equipment and services entered into
in the ordinary course of business, (h) transactions with customers, clients,
suppliers, or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the Company or the Restricted Subsidiaries in the
reasonable determination of the board of directors or senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party or (i) transactions between the
Borrower or any of the Restricted Subsidiaries and any person, a director of
which is also a director of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower, on any matter
involving such other person and (B) such person is not an Affiliate of the
Borrower for any reason other than such director’s acting in such capacity.
 
7.11         Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member
except to the extent permitted under Section 7.5(d).
 
7.12         Swap Agreements.  Enter into any Swap Agreement, except Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Restricted
Subsidiary.
 
7.13         Changes in Fiscal Periods.  Permit the fiscal year of the Company
to end on a day other than December 31 or change the Company’s method of
determining fiscal quarters.

 
75

--------------------------------------------------------------------------------

 
 
7.14         Burdensome Agreements.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits (a) the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party (or any increase or
refinancing thereof) or (b) the ability of any Restricted Subsidiary of the
Company to (1) make Restricted Payments in respect of any Capital Stock of such
Restricted Subsidiary held by, or pay any Indebtedness owed to, the Company or
any other Restricted Subsidiary of the Borrower, (2) make loans or advances to,
or other Investments in, the Company or any other Restricted Subsidiary of the
Company or (3) transfer any of its assets to the Company or any other Restricted
Subsidiary of the Borrower, in each case other than (A) this Agreement and the
other Loan Documents, (B) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby) or (C) any such agreements, consensual encumbrances or restrictions
which (i) (x) exist on the date hereof and (to the extent not otherwise
permitted by this Section 7.14) are listed on Schedule 7.14 hereto and (y) to
the extent set forth in an agreement evidencing Indebtedness, are set forth in
any agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions described in clause (A) or (B) that are contained
in such agreement, consensual encumbrance or restriction, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such agreement, consensual encumbrance or
restriction was not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (iii) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.8, and applicable solely to such joint venture, (iv) any
restrictions imposed by clause (b) above by any agreement related to
Indebtedness incurred pursuant to Section 7.2(f) or Permitted Refinancing
thereof, to the extent such restrictions are not more restrictive, taken as a
whole, than the restrictions contained in this Agreement, (v) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions may relate to the assets subject
thereto, (vi) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.2(e) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(vii) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest or (viii) are customary provisions restricting
assignment or transfer of any agreement entered into in the ordinary course of
business; (ix) restrictions imposed by applicable law, (x) customary
restrictions and conditions contained in the document relating to any Lien, so
long as (a) such Lien is permitted under Section 7.3 and such restrictions or
conditions relate only to the specific asset subject to such Lien and (b) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 7.14, (xi) restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business, (xii) any encumbrances or restrictions of the type referred
to in Sections 7.14(a) and 7.14(b) above imposed by any amendments,
modifications, restatements, renewals, in-creases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xi) above.
 
7.15         Lines of Business.  Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the
Company and its Restricted Subsidiaries are engaged on the date of this
Agreement or that are reasonably related or ancillary thereto.
 
 
76

--------------------------------------------------------------------------------

 
 
SECTION 8.   EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)           the Borrowers shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrowers shall fail to pay any interest on any Loan or Reimbursement
Obligation, fees, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
 
(c)           any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect
the Borrowers only), Section 6.7(a) or Section 7 of this Agreement, Sections 5.4
of the U.S. Guarantee and Collateral Agreement, or Sections 5.6 of the Canadian
Guarantee and Collateral Agreement; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
relevant Borrower or Borrowers from the Administrative Agent or the Required
Lenders; or
 
(e)           any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) or default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided that this clause (e)(ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; and
provided, further, that a default, event or condition described in clause (i) or
(ii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i) and (ii) of this paragraph (e) shall have occurred and
be continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $10,000,000 or more; or

 
77

--------------------------------------------------------------------------------

 

(f)           (i) any Group Member (excluding any Immaterial Subsidiary) shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, including any Insolvency Laws,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
interim receiver, receiver-manager, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against any Group Member (excluding any Immaterial
Subsidiary) any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
(excluding any Immaterial Subsidiary) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member (excluding any Immaterial Subsidiary) shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Group Member (excluding any Immaterial Subsidiary) shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or (vi) or any Group Member shall make a general
assignment for the benefit of its creditors; or
 
(g)           (i) an ERISA Event and/or a Foreign Plan Event shall have
occurred; (ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan; (iii) the PBGC shall institute proceedings to
terminate any Pension Plan; (iv) any Group Member or any of their respective
ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan, a Foreign Benefit
Arrangement, or a Foreign Plan; and in each case in clauses (i) through (v)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to result in a Material Adverse
Effect; or
 
(h)           (i) any Group Member shall, directly or indirectly, terminate or
cause to terminate, in whole or in part, or initiate the termination of, in
whole or in part, any Canadian Pension Plan; (ii) any Group Member shall fail to
make minimum required contributions to amortize any funding deficiencies under a
Canadian Pension Plan within the time period set out in Requirement of Law or
fail to make a required contribution under any Canadian Pension Plan which could
result in the imposition of a Lien upon the assets of any Group Members; or (ii)
any Group Member makes any improper withdrawals or applications of assets of a
Canadian Pension Plan, and in each case of clauses (i) through (iii) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to result in a Material Adverse Effect; or
 
(i)           one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $10,000,000 or more (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not deny coverage), and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

 
78

--------------------------------------------------------------------------------

 

(j)           any Security Document after delivery thereof pursuant to Section
5.1 or Section 6.11 shall for any reason (other than pursuant to the terms
thereof including as a result of a transaction permitted under Section 7.4 or
Section 7.5) cease to create a valid and perfected first priority Lien on and
security interest in a material portion of the Collateral covered thereby, or
any Loan Party shall assert in writing such invalidity or lack of perfection or
priority (other than in an informational notice to the Administrative Agent),
(i) except to the extent that any such loss of perfection or priority results
from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code financings statements or
continuation statements or other equivalent filings (including PPSA financing
statements and financing change statements) after the Administrative Agent has
received from the Company all reasonably requested information in connection
with the filing of such  financings statements or continuation statements or
other equivalent filings and (ii) except, as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and the related insurer shall not have denied or disclaimed in
writing that such losses are covered by such title insurance policy.
 
(k)           the guarantee contained in Section 2 of the U.S. Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(l)            a Change of Control shall occur;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrowers,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and
payable.  With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the relevant Borrower shall at such time deposit in
a cash collateral account opened by the Administrative Agent an amount equal to
the aggregate then undrawn and unexpired amount of such Letters of
Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan
Documents.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrowers hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the relevant Borrower (or such other Person as may
be lawfully entitled thereto).  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrowers.

 
79

--------------------------------------------------------------------------------

 
 
SECTION 9.    THE AGENTS
 
9.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
 
9.3           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel the Company), independent accountants and other
experts selected by the Administrative Agent.  The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
 
80

--------------------------------------------------------------------------------

 
 
9.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
 
9.6           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
 
9.7           Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”)  (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
 
81

--------------------------------------------------------------------------------

 
 
9.8           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
 
9.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Company.  If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to either Borrower shall have occurred and be continuing) be
subject to approval by the Company (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.
 
9.10         Syndication Agent.  The Syndication Agent shall not have any duties
or responsibilities hereunder in its capacity as such.
 
9.11         Intercreditor Agreements and Collateral Matters.  The Lenders
hereby agree that JPMorgan Chase Bank, N.A. (and any successor collateral agent
under the Security Documents) shall be permitted to serve as collateral agent
for both the Secured Parties and the holders of Other First Liens under the
Security Documents and any intercreditor agreement contemplated herein.  Each
Lender hereby consents JPMorgan Chase Bank, N.A., together with its affiliates
(including, without limitation, JPMorgan Chase Bank, N.A., Toronto Branch) and
any successor serving in such capacity and agrees not to assert any claim
(including as a result of any conflict of interest) against JPMorgan Chase Bank,
N.A., together with its affiliates (including, without limitation, JPMorgan
Chase Bank, N.A., Toronto Branch) or any such successor, arising from the role
of the collateral agent under the Security Documents or any such intercreditor
so long as the collateral agent is either acting in accordance with the express
terms of such documents or otherwise has not engaged in gross negligence or
willful misconduct.

 
82

--------------------------------------------------------------------------------

 

9.12         Administrative Agent; Power of Attorney and Custodian.  For the
purposes of holding any security granted by the Canadian Borrower or any other
Loan Party pursuant to the laws of the Province of Quebec to secure payment of
any bond issued by the Canadian Borrower or any Loan Party, each Lender and
other Secured Party party to this Agreement hereby irrevocably appoints and
authorizes the Administrative Agent to act as the person holding the power of
attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Lenders and other Secured Parties as contemplated under Article 2692 of the
Civil Code of Québec, and to enter into, to take and to hold on its behalf, and
for its benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under any hypothec.  Moreover, without prejudice to
such appointment and authorization to act as the person holding the power of
attorney as aforesaid, each Lender and other Secured Party party to this
Agreement hereby irrevocably appoints and authorizes the Administrative Agent
(in such capacity, the “Custodian”) to act as agent and custodian for and on
behalf of the Lenders to hold and be the sole registered holder of any bond
which may be issued under any hypothec, the whole notwithstanding Section 32 of
An Act respecting the special powers of legal persons (Quebec) or any other
applicable law, and to execute all related documents.  Each of the Attorney and
the Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time.  Any person who
becomes a Lender shall, by its execution of an Assignment and Assumption, be
deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender, all actions taken by the Attorney in such capacity, and
(ii) the Custodian as the agent and custodian as aforesaid and to have ratified,
as of the date it becomes a Lender, all actions taken by the Custodian in such
capacity.  The substitution of the Administrative Agent pursuant to the
provisions of this Section 9 shall also constitute the substitution of the
Attorney and the Custodian.  The execution by the Attorney prior to this
Agreement of any deeds of hypothec or other security documents is hereby
notified and confirmed.
 
SECTION 10.  MISCELLANEOUS
 
10.1         Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Incremental Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrowers of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the U.S. Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.13 without the written consent of the Majority Facility
Lenders in respect of each Facility adversely affected thereby; (v) reduce the
percentage specified in the definition of Majority Facility Lenders with respect
to any Facility without the written consent of all Lenders under such Facility;
(vi) amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent; (vii) amend, modify or waive any provision
of Section 2.3 or 2.4 without the written consent of the Swingline Lender; or
(viii) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender.  This Agreement may also be amended in accordance
with the terms of Section 2.20 hereof.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.
 
 
83

--------------------------------------------------------------------------------

 
 
Without the consent of any Lender or Issuing Lender, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, to include the holders of Other First
Liens in the benefit of the Collateral Documents in connection with the
incurrence of any Other First Lien Debt, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or this Agreement or in each case to otherwise enhance the rights
or benefits of any Lender under any Loan Document.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Incremental Term Loans and Revolving Extensions of Credit and the accrued
interest and fees in respect thereof, (b) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
Majority Facility Lenders, (c) to cure any ambiguity, omission, defect or
inconsistency and (d) to integrate any Other First Lien Debt.
 
10.2         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
 
 
84

--------------------------------------------------------------------------------

 
 
Borrower:
 
DealerTrack Holdings, Inc.
1111 Marcus Ave., Suite M04
Lake Success, NY 11042
     
Attention: the Chief Financial Officer
Copy to: the Company Controller
     
Telecopy: (516) 734-3805
     
Telephone: (516) 734-3600
         
Canadian Borrower:
 
DealerTrack Canada, Inc.
2700 Matheson Blvd East
West Tower, Suite 700
Mississauga, ON
L4W 4V9
Attention: the Chief Financial Officer
Copy to: the Company Controller
Telecopy: (516) 734-3805
Telecopy: (516) 734-3805
         
Administrative Agent (for borrowings in Dollars), the Issuing Lender or
Swingline Lender:
 
JPMorgan Chase Bank, N.A
Loan and Agency Services Group
10 South Dearborn Street
7th Floor- IL 1-0010
Chicago, IL 60603-2003
     
Attention:  Kevin Berry
     
Telecopy:  (312) 385-7101
     
Email:  cls.reb.chicago@jpmchase.com
         
Administrative Agent (for borrowings in Canadian Dollars):
 
JPMorgan Chase Bank, N.A., Toronto Branch
200 Bay Street, Suite 1800
Toronto, Ontario, M5J 2J2
Canada
Attention: Kevin Berry
Telecopy: (312) 385-7101
Email: cls.reb.chicago@jpmchase.com
         
If to the Administrative Agent only, with copies to:
 
JPMorgan Chase Bank, N.A.
227 Park Avenue
Floor 23
New York, New York 10172
Attention:  Justin Kelley
Telecopy:  (646) 534-3078
 

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 
85

--------------------------------------------------------------------------------

 
 
10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5         Payment of Expenses and Taxes.  The Borrowers agree (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Company prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its (i)
losses, costs or expenses sustained in connection with any conversion of
Obligations, fees, payments or any other amounts payable to the Administrative
Agent or such Lender from Canadian Dollars to its Dollar Equivalent and (ii)
costs and out-of-pocket expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrowers
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities (i) are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (ii) arise
from a material breach in bad faith by such Indemnitee, and provided, further,
that this Section 10.5(d) shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim.  Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrowers agree not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor.  Statements payable by the Borrowers pursuant to this Section
10.5 shall be submitted to the Chief Financial Officer (Telephone No. (516)
734-3805; Telecopy No. (516) 734-3600), at the addresses of the Borrowers set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrowers in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive the termination of
this Agreement and the repayment of the Loans and all other amounts payable
hereunder.  In the case of an investigation, action, suit or proceeding to which
the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Company, any of the Company’s shareholders or creditors, an Indemnitee or any
other person or entity, whether or not an Indemnitee is otherwise a party
thereto.
 
 
86

--------------------------------------------------------------------------------

 
 
10.6         Successors and Assigns; Participations and
Assignments.    (a)   The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any affiliate of the Issuing Lender that
issues any Letter of Credit), except that (i) the Borrowers may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.
 
(b)           (i)   Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”),
other than (i) a natural person or (ii) the Company or any Affiliate thereof,
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitments and the Loans at the time owing to
it) with the prior written consent of:
 
(A) the Company (such consent not to be unreasonably withheld), provided that no
consent of the Company shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 8(a) or (f) has occurred and is continuing, any other
Person; and provided further that the Company shall be deemed to have consented
to any such assignment unless the Company shall object thereto by written notice
to the Administrative Agent within five Business Days after having received
notice thereof;


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of an
Incremental Term Loan to a Lender, an affiliate of a Lender or an Approved Fund;
and


(C) any Issuing Lender with significant exposure; provided that no consent of
the Administrative Agent shall be required for an assignment of all or any
portion of an Incremental Term Loan to a Lender, an affiliate of a Lender or an
Approved Fund.


(ii)  Assignments shall be subject to the following additional conditions:

 
87

--------------------------------------------------------------------------------

 
 
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans under any Facility, the amount
of the Revolving Commitments or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (or the Incremental Term Facility, $1,000,000) unless
each of the Company and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Company shall be required if an Event of Default
has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;


(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal, state,
provincial and territorial securities laws.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.


(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

 
88

--------------------------------------------------------------------------------

 
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)           Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrowers, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (i) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (ii) directly
affects such Participant.  The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.14, 2.14 and 2.16 (subject to the
requirements and limitations therein, including the requirements under Section
2.15(f) (it being understood that the documentation required under Section
2.15(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (i) agrees to be
subject to the provisions of Sections 2.14 and 2.15 as if it were an assignee
under paragraph (b) of this Section and (ii) shall not be entitled to receive
any greater payment under Sections 2.14 or 2.15, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Commitments, Loans, Letters of Credit or
its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 
89

--------------------------------------------------------------------------------

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)           The Borrowers, upon receipt of written notice from the relevant
Lender, agree to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
 
(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrowers or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b).  The Borrowers, each
Lender and the Administrative Agent hereby confirm that they will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any Federal, state, provincial or territorial
bankruptcy or similar law, for one year and one day after the payment in full of
the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.
 
10.7         Adjustments; Set-off.  (a)   Except to the extent that this
Agreement or a court order expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6, including any assignment to a Loan Party or an
Affiliate of any Loan Party), or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
 
(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrowers
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrowers.  Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.

 
90

--------------------------------------------------------------------------------

 

10.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrowers and the Administrative Agent.
 
10.9         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement the Borrowers, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12       Submission To Jurisdiction; Waivers.  The Borrowers hereby
irrevocably and unconditionally:
 
(a)           submit for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
 
(b)           consent that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agree that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
 
(d)           agree that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and
 
(e)           waive, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
10.13       Acknowledgements.  The Borrowers hereby acknowledge that:
 
 
91

--------------------------------------------------------------------------------

 
 
(a)           They have been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and any Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)            no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among any Borrower and the Lenders.
 
10.14       Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the relevant Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
 
(b)           At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Specified Swap Agreements or Specified Cash Management Agreements)
shall have been paid in full, the Revolving Commitments have been terminated and
no Letters of Credit shall be outstanding, the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.
 
10.15       Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, or (j) if agreed by the relevant Borrower in its sole discretion, to
any other Person.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal, state, provincial and
territorial securities laws.

 
92

--------------------------------------------------------------------------------

 
 
All information, including requests for waivers and amendments, furnished by the
Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal, state, provincial and territorial securities
laws.
 
10.16       WAIVERS OF JURY TRIAL.  THE BORROWERS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
 
10.17       USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and Canadian AML
Legislation, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the Patriot Act and Canadian AML legislation.
 
10.18       Judgment Currency Conversion.  (a)   The obligations of the Loan
Parties hereunder and under the other Loan Documents to make payments in Dollars
or in Canadian Dollars, as the case may be (the “Obligation Currency”), shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Administrative Agent or a Lender of the full amount of
the Obligation Currency expressed to be payable to the Administrative Agent or
Lender under this Agreement or the other Loan Documents.  If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Administrative Agent’s quoted rate of exchange
prevailing, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).
 
(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Loan Parties each covenant and agree to pay, or cause to be
paid, such additional amounts, if any (but in any event not a lesser amount), as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.  Any amount due from a Loan Party under this Section 10.18(b) shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of any of the Loan Documents.

 
93

--------------------------------------------------------------------------------

 
 
(c)           For purposes of determining the prevailing rate of exchange for
this Section 10.18, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

 
94

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
DEALERTRACK HOLDINGS, INC.
       
By:
     
Name:
   
Title:
       
DEALERTRACK CANADA, INC.
       
By:
     
Name:
   
Title:


 
1

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
     
By:
     
Name:
   
Title:

 
 
2

--------------------------------------------------------------------------------

 
 

 
KEY BANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender
     
By:
     
Name:
   
Title:


 
3

--------------------------------------------------------------------------------

 